Commission File No. 333-124984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 10 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Moixa III, Inc. (Name of small business issuer in our charter) Nevada (State or other jurisdiction of incorporation or organization) 6531 20-1204609 (Primary standard industrial (I.R.S. Employer classification code number) Identification No.) 2341 Boston Road, Wilbraham, MA01095 (413) 599-0005 (Address and telephone number of principal executive offices) Silver Shield Services, Inc. 933 Woodside Drive, Suite 202, Carson City, Nevada 89701 (775) 577-4822 (Name, address and telephone of agent for service) Copies to: JPF Securities Law, LLC 17111 Kenton Drive, Suite 100B Cornelius, NC 28031 Phone: (704) 897-8334 Fax: (888) 608-5705 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] Table of Contents CALCULATION OF REGISTRATION FEE (1)(2) Title of Securities to be Registered Amount of Shares to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee $.001 par value common stock 1,155,000(1) $.25(2) $288,750 $8.87 TOTALS 1,155,000 $288,750 $8.87 (1) Estimated pursuant to Rule 457 solely for the purpose of calculating the registration fee for the shares of the Selling Security Holders. The sale of shares by the Selling Security Holders is being registered pursuant to this Registration Statement. The registration fee for the shares of the Selling Security Holders is based upon a September 14, 2007 value of $.25. (2) Our Selling Security Holders hold 1,155,000 of the shares, which we are now registering in this offering.These shares will be sold at $.25 until the shares are traded on the Over-the-Counter Bulletin Board and thereafter at prevailing market prices. The information in this prospectus is not complete and may change.Our Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We hereby amend this registration statement on such date or dates as may be necessary to delay its effective date until we shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 2 Table of Contents SUBJECT TO COMPLETION, DATED SEPTEMBER 14, 2007 MOIXA III, INC. 1,155,000 shares of Common Stock Our Selling Security Holders are offering 1,155,000 shares of our common stock for sale. This offering is comprised of securities to be sold by our Selling Security Holders. No market currently exists for our common stock. The Selling Security Holders will sell their shares at $0.25 until the shares are traded on the Over-the-Counter Bulletin Board and thereafter at prevailing market prices. We will pay all expenses of registering the securities. These securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. Our Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this preliminary prospectus is September 14, 2007. 3 TABLE OF CONTENTS Part I – Prospectus Information Page 1. Front Cover Page of Prospectus 1 2. Inside Front and Outside Back Cover Pages of Prospectus 2 3. Summary Information 5 Risk Factors 6 4. Use of Proceeds 11 5. Determination of Offering Price 11 6. Dilution 11 7. Selling Security Holders 11 8. Plan of Distribution 14 9. Legal Proceedings 15 10. Directors, Executive Officers, Promoters and Control Persons 16 11. Security Ownership of Certain Beneficial Owners and Management 17 12. Description of Securities 19 13. Experts 20 14. Disclosure of Commission Position on Indemnification for Securities Act Liabilities 20 15. Organization Within Last Five Years 20 16. Description of Business 21 17. Management's Discussion and Analysis 30 18. Description of Property 36 19. Certain Relationships and Related Transactions 38 20. Market for Common Equity and Related Stockholder Matters 41 21. Executive Compensation 43 22. Financial Statements 44 23. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 67 4 Table of Contents ITEM 3. SUMMARY INFORMATION PROSPECTUS SUMMARY The following summary highlights the more detailed information and financial statements (with notes) appearing elsewhere in this prospectus.It is only a summary.We urge you to read the entire prospectus carefully, especially the risks of investing in our common stock as discussed in the “Risk Factors” section (beginning on page 8). OUR COMPANY. Moixa III, Inc. was incorporated in Nevada in June 2004 for the purpose of buying, selling, renting, and improving real estate, which we plan to begin once this registration statement becomes effective. We have used the Roman numeral III in our name to distinguish our Nevada corporation from its two subsidiaries, which are both Massachusetts corporations.Moixa III, Inc. owns 100% of Moixa First Corporation, a Massachusetts corporation which owns 100% of its subsidiary, Moixa Second Corporation (also a Massachusetts corporation), which in turn owns the 3-story, 3-unit apartment house in Chicopee, Massachusetts now comprising our major asset.We are an early stage company and currently own just the one building. We plan to continue in this line of business for the foreseeable future. Our executive offices are located at 2341 Boston Road, Wilbraham, MA01095. Our telephone number is (413) 599-0005.We are currently authorized to issue 50,000,000 shares of common stock and 5,000,000 shares of preferred stock. We currently have 14,468,333 shares of common stock, and zero shares of preferred stock issued and outstanding. OUR BUSINESS. We buy, rent, and improve real estate. Once this registration statement becomes effective, we also plan to sell real estate. Currently, we own one 3-story apartment house, with three units, located at 84-86 Cochran Street in Chicopee, Massachusetts, a city in western Massachusetts near Springfield. We obtain revenues from the rent we collect from tenants. We also expect to gain income from the capital appreciation of the real estate we own. Our business plan is to buy more investment properties, which we believe have good cash flows or good cash flow potential, plus a favorable estimated resale value.We plan to lease our properties primarily to residential tenants.We plan to make limited improvements to our properties, so that we can increase occupancy, improve cash flows, and enhance potential resale value. THE OFFERING. As of September 14, 2007, we had 14,468,333 shares of our common stock outstanding.This offering is by our Selling Security Holders only, not by us as a company.The amount of shares offered by our Selling Security Holders equals 1,155,000 shares.Our Selling Security Holders will sell their shares at $0.25 until the shares are traded on the Over-the-Counter Bulletin Board and thereafter at prevailing market prices. Regulation M prohibits any person who participates in a distribution from bidding for or purchasing any security, which is the subject of the distribution until the entire distribution, is complete.It also prohibits bids or purchases to stabilize the price of a security in the distribution. We have paid all estimated expenses of registering the securities. Although we will pay all offering expenses, we will not receive any proceeds from the sale of the securities. Our offering expenses are approximately $30,000, which we have paid ourselves. 5 Table of Contents FINANCIAL SUMMARY INFORMATION. Because this is only a financial summary, it does not contain all the financial information that may be important to you. You should also read carefully all the information in this prospectus, including the financial statements and their explanatory notes. Statement of Operations For the year ended Dec. 31, 2006 For the six months ended June 30, 2007 Total revenues $ 25,891 $ 14,142 Operating expenses $ 22,738 $ 18,053 Income (loss) from operations $ 3,153 $ (3,911 ) Interest expense $ 5,789 $ 2,218 Net (loss) $ (2,636 ) $ (6,129 ) Net (loss) per common share * * * Less than $(.01) Balance Sheet At Dec. 31, 2006 At June 30, 2007 Cash and cash equivalents $ 1,634 $ 1,130 Total current assets $ 1,634 $ 2,325 Net fixed assets $ 116,807 $ 114,493 Total assets $ 118,441 $ 116,818 Current liabilities $ 14,271 $ 15,821 Mortgage payable, long term $ 68,144 $ 63,500 Total liabilities $ 82,415 $ 79,321 Stockholders equity $ 36,026 $ 37,497 Total liabilities and stockholder equity $ 118,441 $ 116,818 RISK FACTORS INVESTING IN THE SHARES OF COMMON STOCK OFFERED IN THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK.WE CANNOT ASSURE THAT WE WILL EVER GENERATE REVENUES, DEVELOP OPERATIONS, OR MAKE A PROFIT. OUR LIMITED OPERATING HISTORY AND NEAR ABSENCE OF REVENUES MAKES EVALUATING OUR BUSINESS AND PROSPECTS DIFFICULT While our competitors have operated real estate businesses for a significant period of time, we have only had limited operations and a near absence of revenues since our inception in June 2003.As a result, we have a limited operating history upon which you can evaluate our prospects and us.In addition, we have accumulated losses since inception through December 31, 2006. 6 Table of Contents WE DO NOT EXPECT TO PAY DIVIDENDS ON OUR COMMON STOCK To date, we have not paid any dividends on our common stock. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Any payment of future dividends and the amounts thereof will depend upon our earnings, financial requirements and other factors deemed relevant by our board of directors. IF OUR COMMON STOCK BECOMES TRADEABLE ON THE OVER-THE-COUNTER BULLETIN BOARD, SALES OF OUR COMMON STOCK BY OUR PRINCIPAL SHAREHOLDER COULD AFFECT THE LEVEL OF PUBLIC INTEREST IN OUR COMMON STOCK AS WELL AS DEPRESS ITS PRICE. By filing this registration statement, we are attempting to register 1,155,000 shares of our common stock held by our selling shareholders. If this registration statement is declared effective, the selling shareholders will be able to sell their shares at $.25 until the shares are traded on the Over-the-Counter Bulletin Board and thereafter at prevailing market prices.If our common stock becomes tradable on the Over the Counter Bulletin Board, prospective purchasers will be able to purchase our common stock in the open market. Our selling shareholders will be able to sell their shares on the open market.In addition, because our principal stockholder, Duane Bennett, owns approximately 90% of our common stock, he may dispose of a substantial percentage of his stock subject to Rule 144 trading volume limitations. If substantial amounts of any of these shares are sold, there may be downward price pressures on our common stock price, causing the market price of our common stock to decrease in value. In addition, this selling activity could: o Decrease the level of public interest in our common stock; o Inhibit buying activity that might otherwise help support the market price of our common stock; and o Prevent possible upward price movements in our common stock. THERE IS NO TRADING MARKET FOR OUR SHARES OF COMMON STOCK AND YOU MAY BE UNABLE TO SELL YOUR SHARES. There is not, and has never has been, a trading market for our securities.There is no established public trading market or market maker for our securities. There can be no assurance that a trading market for our common stock will be established or that, if established, can be sustained. OUR LACK OF AN ESTABLISHED BRAND NAME AND RELATIVE LACK OF RESOURCES COULD NEGATIVELY IMPACT OUR ABILITY TO EFFECTIVELY COMPETE IN THE REAL ESTATE MARKET. We do not have an established brand name or reputation in the residential real estate business. We also have a relative lack of resources to conduct our business operations.Thus, we may have difficulty effectively competing with companies that have greater name recognition and resources than we do.Presently, we have no patents, copyrights, trademarks and/or service marks that would protect our brand name or our proprietary information, nor do we have any current plans to file applications for such rights.Our inability to promote and/or protect our brand name may have an adverse effect on our ability to compete effectively in the residential real estate market. 7 Table of Contents WE HAVE SUBSTANTIAL NEAR-TERM CAPITAL NEEDS; WE MAY BE UNABLE TO OBTAIN THE ADDITIONAL FUNDING NEEDED TO ENABLE US TO OPERATE PROFITABLY IN THE FUTURE. We will need additional funding over the next twelve months to develop our business.Presently, we have less than $1,000 worth of liquid assets with which to pay our expenses.Additional operational developments could put our cash flow at risk, such as tenant rent defaults, vacancies in our property, and repairs.Accordingly, we will seek outside sources of capital such as conventional bank financing; however, there can be no assurance that additional capital will be available on favorable terms to us. If adequate funds are not available, we may be required to curtail operations or shut down completely. In addition, we have no credit facility or other committed sources of capital. We may be unable to establish credit arrangements on satisfactory terms.If capital resources are insufficient to meet our future capital requirements, we may have to raise funds to continue development of our operations. To the extent that additional capital is raised through the sale of equity and/or convertible debt securities, the issuance of such securities could result in dilution to our shareholders and/or increased debt service commitments.If adequate funds are not available, we may be unable to sufficiently develop our operations to become profitable. OUR PRINCIPAL STOCKHOLDER CONTROLS OUR BUSINESS AFFAIRS, SO YOU WILL HAVE LITTLE OR NO PARTICIPATION IN OUR BUSINESS AFFAIRS. Currently, our principal stockholder, Duane Bennett, beneficially owns approximately 90% of our common stock.Over 12,000,000 shares of our common stock are owned in the name of the Northeast Nominee Trust, and Mr. Bennett is the sole trustee of this trust. As a result, he will have control over all matters requiring approval by our stockholders and can outvote all minority stockholders.In addition, he will be able to elect all of the members of our Board of Directors, which will allow him to significantly control our affairs and management.He will also be able to affect most corporate matters requiring stockholder approval by written consent, without the need for a duly noticed and duly held meeting of stockholders.Accordingly, you will be limited in your ability to affect change in how we conduct our business. IF WE LOSE THE SERVICES OF OUR KEY DIRECTOR, OUR BUSINESS MAY BE IMPAIRED. Our success is heavily dependent upon the continued active participation of our key director, Duane Bennett.Mr. Bennett currently devotes approximately 5 hours per week to our business.This time, however, has been crucial to our development because his knowledge, experience, and contacts have been major items in defining and guiding our business plan.Mr. Bennett’s capital contributions to us so far, and the possibility he may be able to make additional contributions in the future, are also important factors in helping us to go forward. Mr. Bennett has twenty years of experience in the real estate business selling, buying and renovating multifamily homes in the Springfield, Massachusetts area and land development and buying and selling real estate in the Massachusetts area.The loss of Mr. Bennett’s services could have a material adverse effect upon the development of our business. We do not maintain "key person" life insurance on Mr. Bennett. We do not have a written employment agreement with Mr. Bennett.There can be no assurance that we will be able to recruit or retain other qualified personnel, should it be necessary to do so. WE DO NOT HAVE ANY PLANS TO HIRE ADDITIONAL PERSONNEL FOR AT LEAST THE NEXT TWELVE MONTHS, WHICH MAY CAUSE SUBSTANTIAL DELAYS IN OUR OPERATIONS. Although we plan to expand our business and operations, we have no plans to hire additional personnel for at least the next twelve months.As we expand, our business there will be additional strains on our operations due to increased cost.In addition, there may be additional demand for our services.We now only have the services of our president to accomplish our current business and our planned expansion. If our growth outpaces his ability to provide services and we do not hire additional personnel, itmay cause substantial delays in our operations. 8 Table of Contents OUR OPERATIONS ARE SUBJECT TO POSSIBLE CONFLICTS OF INTEREST THAT MAY NEGATIVELY IMPACT UPON YOUR ABILITY TO MAKE A PROFIT FROM THIS INVESTMENT. Our officers and directors are involved in other business activities and may, in the future become involved in other business opportunities that may affect our potential profitability. If a business opportunity becomes available, our officers and directors may face a conflict in selecting between us and their other business interests. We have not formulated a policy for the resolution of such conflicts.We have previously entered into transactions—and may do so in the future—with our officers, directors, and shareholders, or companies under their control. For example, our key director, Mr. Duane Bennett, sold us the 3-story apartment building, which is currently our main asset. We have no current plans to engage in further transactions with Mr. Bennett or our other officers, directors, or owners.However, future transactions or arrangements between or among our officers, directors and shareholders, and companies they control, may occur, and may result in conflicts of interest, which may have an adverse effect on our operations and financial condition. WE FACE INTENSE COMPETITION, WHICH PUTS US AT A COMPETITIVE DISADVANTAGE; IF WE ARE UNABLE TO OVERCOME THESE COMPETITIVE DISADVANTAGES, WE MAY NEVER BECOME PROFITABLE. We face intense competition from companies engaged in similar businesses.We will compete with numerous companies that lease or sell residential real estate both over the Internet and via traditional forms of business. We anticipate that competition will intensify within Internet distribution channels, which we do not utilize.Many of our competitors have significantly greater customer bases, operating histories, financial, technical, personnel and other resources than we do, and may have established reputations for success in the real estate industry. There can be no assurance that we will be able to compete effectively in the highly competitive real estate industry.As a response to changes in the competitive environment, we may from time to time make certain service, marketing or supply decisions or acquisitions that could negatively impact our operations and financial condition. WE HAVE INCURRED LOSSES FROM OPERATIONS AND LIMITED CASH FLOW, WHICH RAISES SUBSTANTIAL DOUBT AS TO WHETHER WE CAN CONTINUE AS A GOING CONCERN. As of December 31, 2006, our accumulated deficit was $203,379. Our cash flows provided by (used in) operations were $5,411 and $10,254 for the years ended December 31, 2006 and December 31, 2005, respectively. We have incurred losses from operations and limited cash flow, which raises substantial doubt as to whether we can continue as a going concern.Our auditor has noted in the audit report that such factors raise substantial doubt about our ability to continue as a going concern. THOSE WHO BUY OUR STOCK AT $.25 WILL BE PAYING SUBSTANTIALLY MORE THAN THE CURRENT BOOK VALUE OF OUR STOCK. The book value of our stock, based on our most recent balance sheet as of December 31, 2006, is approximately three-tenths of one cent ($.003) per share.The offering price of our stock is $.25 per share, substantially more than our current book value.Those who purchase our stock at $.25 per share will thus be paying substantially more than current book value. 9 Table of Contents WE HAVE NO COMPETITIVE ADVANTAGE OVER OUR CURRENT COMPETITORS We have no competitive advantages over any of the individuals and/or companies against whom we compete.We have significantly less capital, assets, revenues, employees and other resources than our local and/or national competition.There are no barriers to entry into this market. OUR COMMON STOCK IS A “PENNY STOCK,” AND REQUIREMENTS FOR DEALING IN PENNY STOCKS MAY MAKE IT DIFFICULT FOR HOLDERS OF OUR COMMON STOCK TO RESELL THEIR SHARES. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on NASDAQ. Prior to a transaction in a penny stock, a broker-dealer is required to: o deliver a standardized risk disclosure document prepared by the SEC; o provide the customer with current bid and offer quotation for the penny stock; o explain the compensation of the broker-dealer and its salesperson in the transaction; o provide monthly account statements showing the market value of each penny stock held in the customer’s account; o make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s approval; and o provide a written agreement for the transaction. These requirements may have the effect of reducing the level of trading activity in the secondary market for our stock. Because our shares are subject to the penny stock rules, you may find it more difficult to sell your shares. WE HAVE THE ABILITY TO DISCONTINUE PUBLIC REPORTING IF WE BECOME A PUBLIC COMPANY If we become a reporting company pursuant to Section 15(d) of the Securities Exchange Act of 1934, you should be aware that Section 15(d) of the Securities Exchange Act of 1934 automatically suspends the duty to file supplementary and periodic information if, in any year after 2007, at the beginning of the fiscal year our securities are held by less than 300 persons.Since we are currently held by less than 300 persons and there is no way to know if we will exceed that amount, there is a risk that we could discontinue public reporting sometime in the future if we become a reporting company pursuant to Section 15(d) of the Securities Exchange Act of 1934.In essence, if we should choose to file a Form 15, we would have no obligation to be a reporting company pursuant to Section 15(d) of the Securities Exchange Act of 1934, and no obligation to continue to report pursuant to Section 15(d) of the Securities Exchange Act of 1934 should we ever become reporting pursuant to Section 15(d) of the Securities Exchange Act of 1934.In practical terms, and if we become a reporting company pursuant to Section 15(d) of the Securities Exchange Act of 1934, we have the ability to discontinue public reporting if we so desire, which would mean that, if public reporting pursuant to Section 15(d) of the Securities Exchange Act of 1934 were discontinued, you would have less public information about us and about how your investment in us is performing.Furthermore, if we are no longer a public reporting company pursuant to Section 15(d) of the Securities Exchange Act of 1934 we could be de-listed from the over the counter bulletin board. Although there are, alternatives to the over the counter bulletin board, such as the "pink sheets" quotation system,securities that trade using this system are not looked on as favorably by investors.As a result, our stock price could drop significantly and could become illiquid. 10 Table of Contents ITEM 4.USE OF PROCEEDS Not Applicable.We will not receive any proceeds from the sale of the securities by the Selling Security Holders. ITEM 5. DETERMINATION OF OFFERING PRICE The Selling Security Holders will sell their shares at $.25 per share until we are traded on the Over-the-Counter Bulletin Board, and thereafter at prevailing market prices. There is not now, and never has been, a public market for our shares. The offering price of $.25 per share was arbitrarily determined and bears no relationship to assets, book value, net worth, earnings, actual results of operations, or any other established investment criteria. Among the factors considered in determining this price were our historical sales levels, estimates of our prospects, the background and capital contributions of management, the degree of control, which the current shareholders desired to retain, current conditions of the securities markets and other information. ITEM 6. DILUTION Not Applicable. We are not registering a new issuance of any shares in this registration statement.All shares are being registered by the Selling Security Holders. ITEM 7. SELLING SECURITY HOLDERS The Selling Security Holders are identified in the table set forth below. None of the Selling Security Holders are registered securities broker-dealers or affiliates of broker-dealers. The table indicates that all the securities offered by this prospectus will be available for resale after the offering.However, any or all of the securities listed below may be retained by any of the Selling Security Holders, and therefore, no accurate forecast can be made as to the number of securities that will be held or sold by the Selling Security Holders upon termination of this offering. We believe that the Selling Security Holders listed in the tables have sole voting and investment powers with respect to the securities indicated. We will not receive any proceeds from the sale of the securities covered by this prospectus. SELLING SECURITY HOLDERS TABLE Name Relationship With Issuer Amount Owned Prior to Offering Amount To Be Registered Amount Owned After Offering Percent Owned Before/After Offering Duane Bennett (See Note 1) Director 12,680,000 100,000 12,580,000 87.64%-86.95 % Greentree Financial Group, Inc. (See Note2) Financial Consultant 700,000 200,000 500,000 4.81%-3.43 % Phil Guazzaloca (See Note 3) President 150,000 150,000 -0- ** Karol Kapinos Director 150,000 150,000 -0- ** VladimirVdovichenko (See Note 4) 100,000 100,000 -0- Anne Borelli(See Note 4) 30,000 30,000 -0- ** Mark Gaenslen(See Note 4) 100,000 100,000 -0- ** U.S.Capital Partners, Inc. (See Note 5) Financial Consultant 100,000 100,000 -0- ** Michael Langer 100,000 100,000 -0- ** Lessard Property Management (See Note 6) 25,000 25,000 -0- ** 11 Table of Contents Please Refer to Note 7 Regarding the 40 Named Shareholders Listed Below Hongjun Li 6,000 6,000 -0- ** Weiyao Luo 3,000 3,000 -0- ** Weiyi C. Yu 5,000 5,000 -0- ** Weixuan Luo 1,000 1,000 -0- ** Wan Yi Zhan 3,000 3,000 -0- ** Ru Shao Zhang 3,000 3,000 -0- ** Hongqin Li 3,000 3,000 -0- ** Guijie Li 2,500 2,500 -0- ** You Zheng 2,000 2,000 -0- ** Siyu Wang 1,500 1,500 -0- ** Shujing Sun 2,000 2,000 -0- ** Limin Ding 5,500 5,500 -0- ** Suang Yang 2,000 2,000 -0- ** Hua Zhong 2,000 2,000 -0- ** Xia Zhang 1,500 1,500 -0- ** Li Chen 1,000 1,000 -0- ** Wei Chen 5,000 5,000 -0- ** Anqiu Chen 2,000 2,000 -0- ** Yu Zeng 1,500 1,500 -0- ** Yanqing Huang 1,000 1,000 -0- ** Ming Lei 5,000 5,000 -0- ** Hongyi Lei 2,000 2,000 -0- ** Shixuan Yang 1,500 1,500 -0- ** Yang Lei 1,000 1,000 -0- ** Guoqiang Zhan 5,000 5,000 -0- ** Zeru Zhan 2,000 2,000 -0- ** Yanfen Feng 1,500 1,500 -0- ** Shuihua Zeng 1,000 1,000 -0- ** Jun Huang 5,000 5,000 -0- ** Juhua Liu 2,000 2,000 -0- ** Nacan Huang 2,000 2,000 -0- ** Minxian Zeng 1,000 1,000 -0- ** Jinfen Long 4,500 4,500 -0- ** Qinying He 2,000 2,000 -0- ** Yuntao Wu 1,000 1,000 -0- ** Peishi Lun 4,000 4,000 -0- ** Zhaohua Lun 2,000 2,000 -0- ** Liying Liang 1,000 1,000 -0- ** Haiyan Zhang 2,000 2,000 -0- ** Xingyuan Zhan 1,000 1,000 -0- ** TOTALS 14,235,000 1,155,000 13,080,000 99.30%-91.89 % ** Less than one percent (1%) 12 Table of Contents (1) Duane Bennett beneficially owns a total of 12,680,000 shares of our common stock.He owns 180,000 of these shares directly, and he owns 12,500,000 of these shares indirectly, as trustee of the Northeast Nominee Trust.On June 20, 2004, we issued 1,000 shares to Mr. Bennett, in exchange for $1,000 in cash.On July 3, 2004, we forward split our common stock 10,000 for 1. As a result, Mr. Bennett’s 1,000 shares were exchanged for 10,000,000 common shares. On January 30, 2005, we issued 2,500,000 shares to the Northeast Nominee Trust, valued at par value of $.001 per share (the shares were issued at par value for a net equity value of $2,500), in exchange for Mr. Bennett’s release of all claims to ownership in Moixa First Corporation. On February 24, 2005, we issued 180,000 shares to Mr. Bennett, in exchange for his services as our management. These shares were valued at par value of $.001 per share. The shares in the above-mentioned transactions are "founder stock" meaning they are shares issued to the founding members of a corporation for their services in the founding of that corporation.It is exceedingly difficult to gauge the market value of founder stock because it is issued before the shares become marketable.In this case, we used the par value of the shares and considered the services and above-mentioned exchanges as the value of the shares since there was no other available price information.Although at first glance this might appear to contradict the $0.25 per share market value that was determined at a later date, one must keep in mind that at the time this stock was valued no such information existed. Furthermore, the $0.25 per share market value is an arbitrary number and bears no relation to the actual value of the shares. (2) Greentree Financial Group, Inc. received 700,000 shares of our common stock for consulting services that included assisting in the preparation of this Form SB-2 registration statement, assisting in compliance with state Blue Sky regulations, review and advice on selection of an independent transfer agent, and EDGAR filing services.Our contract with Greentree is attached as an exhibit to this Registration statement.The shares, earned in 2004 and recorded on March 14, 2005, were valued at $.10 per share.Greentree is owned 50-50 by Michael J. Bongiovanni and Robert Chris Cottone. (3) On February 24, 2005, we issued 150,000 common shares to our President, Phil Guazzaloca, and another 150,000 shares to our director, Karol Kapinos, in exchange for their services as our management. These shares were valued at par value of $.001 per share. (4) On March 9, 2005, we issued a total of 330,000 shares to four individuals: Vladimir Vdovichenko, 100,000 shares; Michael Langer, 100,000 shares; Mark Gaenslen, 100,000 shares; and Anne Borelli, 30,000 shares.These shares were valued at $.001 per share and were issued in exchange for real estate consulting services, which included locating investment properties and helping to arrange mortgage financing for properties in Western Massachusetts, rendered to us, and for tax and accounting advice, in the case of Ms. Borelli. (5) On February 25, 2005, we issued 100,000 shares to U.S. Capital Partners, Inc. in exchange for financial consulting services in connection with NASD filings and a possible 15c2-11 application.The shares are 100% beneficially owned by Mr. Al Mirman.These shares were valued at par value of $.001 per share. (6) On February 15, 2005, we issued 25,000 shares to Lessard Property Management, Inc. in exchange for their services under a property management agreement dated August 27, 2003.These shares were valued at par value of $.001 per share.Lessard Property Management is 100% owned by Skip Lessard. 13 Table of Contents (7) On March 25, 2005, we issued 100,000 shares to Guoqiang Zhan in exchange for his services as a consultant to help locate investment property in China.We initially contacted Guoqiang Zhan regarding a 100+ unit residential building located in Guangzhou, PR China.Our majority shareholder, Duane Bennett, has known Mr. Zhan for over 10 years from his land development activities in North Carolina.The building was approximately 50% complete and has been repossessed by the bank when the contractor ran out of funds.The project fit our business model of rehabilitating dormant or abandoned buildings (although internationally).The bank was offering it for a private sale on terms that appeared very favorable to a buyer.Additionally, the bank was willing to refinance the project to a qualified buyer.Mr. Zhan orally agreed to assist in collecting due diligence information from the bank, architects and realtors, translate that information and assist as a liaison for the transaction since ouroperations are based out of Massachusetts. His charge was 100,000 shares of common stock. Since the transaction was near the Chinese New Year, Mr. Zhan, asked if he could directly issue the stock to his employees that were assisting in the transaction as a bonus to them.We were relying on Regulation S in connection with the issuance to Mr. Zhan and believed that Regulation S permitted the issuance to multiple parties as well so long as standard Regulation S representations were received.It was at Mr. Zhan's sole discretion as to the number of shares allocated to each individual.We did receive the expected information from Mr. Zhan's team, however, in late 2005, we later decided against moving forward for the following two reasons:1) the fire plan for the building had been initially approved by the local fire department but due to code changes, a significant retrofit was needed and the estimated cost for the retrofit significantly degraded the profit potential; and 2) the bank was having issues with lending over $2 million to a foreign-owned company and the layers of approval became extremely burdensome and it became less and less likely that we would receive the required financing. We intend to seek qualification for sale of the securities in those states where the securities will be offered. We expect the timetable for such qualification to take approximately 3-6 months after this registration statement is declared effective. That qualification is necessary to resell the securities in the public market and only if the securities are qualified for sale or are exempt from qualification in the states in which the selling shareholders or proposed purchasers reside. We intend to seek qualification or exemptions for trading in every state; however, there is no assurance that the states in which we seek qualification or exemption will approve of the security re-sales. Should we not obtain exemptions or qualification in these states, you will be unable to resell your shares there. ITEM 8. PLAN OF DISTRIBUTION Sales By Selling Security Holders Our Selling Security Holders are offering to sell 1,155,000 shares of our common stock. The Selling Security Holders will sell their shares at $0.25 until the shares are traded on the Over-the-Counter Bulletin Board and thereafter at prevailing market prices.We will not receive any proceeds from the sale of the shares by the Selling Security Holders. The securities offered by this prospectus may be sold by the Selling Security Holders, but not by us.We are not aware of any underwriting arrangements that have been entered into by the Selling Security Holders. The distribution of the securities by the Selling Security Holders may be effected in one or more transactions that may take place in the over-the-counter market, including broker's transactions or privately negotiated transactions. Any of the Selling Security Holders, acting alone or in concert with one another, may be considered statutory underwriters under the Securities Act of 1933.If any of the Selling Security Holders are determined to be underwriters, they may be liable for securities violations in connection with any material misrepresentations or omissions made in this prospectus. In addition, the Selling Security Holders, and any brokers through whom sales of the securities are made may be deemed to be "underwriters" within the meaning of the Securities Act of 1933, and the commissions or discounts and other compensation paid to such persons may be regarded as underwriters' compensation. 14 Table of Contents The Selling Security Holders may pledge all or a portion of the securities owned as collateral for margin accounts or in loan transactions, and the securities may be resold pursuant to the terms of such pledges, accounts or loan transactions. Upon default by such Selling Security Holders, the pledgee in such loan transaction would have the same rights of sale as the Selling Security Holders under this prospectus so long as we file a post-effective amendment to name and identify the new selling security holder. The Selling Security Holders also may enter into exchange trading of listed option transactions that require the delivery of the securities listed under this prospectus.The Selling Security Holders may also transfer securities owned in other ways not involving market makers or established trading markets, including directly by gift, distribution, or other transfer without consideration, and upon any such transfer the transferee would have the same rights of sale as such Selling Security Holders under this prospectus so long as we file a post-effective amendment to name and identify the new selling security holder. If a post-effective amendment is not filed with the Securities and Exchange Commission by our 'pledgees' and 'transferees', a Selling Security Holder would not have rights to resell under this prospectus. In addition to, and without limiting, the foregoing, each of our Selling Security Holders, and any other person participating in a distribution will be affected by the applicable provisions of the Securities and Exchange Act of 1934, including, without limitation, Regulation M, which may limit the timing of purchases and sales of any of the securities by the Selling Security Holders, or any such other person.Specifically, Regulation M prohibits an issuer, the Selling Security Holders, or affiliated purchaser other than in an excepted security or activity, to bid for, purchase, or attempt to induce any person to bid for or purchase, a covered security during the applicable restrictive period. The restrictive period for our securities being registered begins on the latest of five business days prior to the determination of the offering price or such time that a person becomes a distribution participant, and ends upon such person’s completion of participation in the distribution.Distribution is defined under Regulation M as meaning an offering of securities, whether or not subject to registration under the Securities Act of 1933 that is distinguished from ordinary trading transactions by the magnitude of the offering and the presence of special selling efforts and selling methods.Distribution participant is defined under Regulation M as meaning an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or is participating in a distribution. There can be no assurances that the Selling Security Holders will sell any or all of the securities. In order to comply with state securities laws, if applicable, the securities will be sold in jurisdictions only through registered or licensed brokers or dealers. In various states, the securities may not be sold unless these securities have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. Under applicable rules and regulations of the Securities and Exchange Act of 1934, as amended, any person engaged in a distribution of the securities may not simultaneously engage in market-making activities in these securities for a period of one or five business days prior to the commencement of such distribution. All of the foregoing may affect the marketability of the securities. Pursuant to the various agreements we have with the Selling Security Holders, we will pay all the fees and expenses incident to the registration of the securities, other than the Selling Security Holders' pro rata share of underwriting discounts and commissions, if any, which are to be paid by the Selling Security Holders. ITEM 9. LEGAL PROCEEDINGS We are not aware of any pending or threatened legal proceedings, in which we are involved.In addition, we are not aware of any pending or threatened legal proceedings in which entities affiliated with our officers, directors or beneficial owners are involved. 15 Table of Contents ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS Directors and Executive Officers. Our Bylaws provide that we must have at least 1 director. According to our Bylaws, directors are elected for one-year terms, renewable annually. Thus, each director serves until the next annual shareholder meeting, to be held sixty days after the close of the fiscal year, or until a successor is elected who accepts the position. Vacancies may be filled by a majority vote of the remaining directors then in office. Our Board of Directors may appoint or remove any of our officers at any regular or special meeting of the Board of Directors. Our directors and executive officers are as follows: Name Age Position Phil Guazzaloca 42 President Karol Kapinos 42 Director Duane Bennett 47 Director Duane Bennett has been a Director since our inception in June 2003.Mr. Bennett devotes approximately 5 hours per week to us.Mr. Bennett’s business experience over the lastten years has consisted of the following: From 2003 to the present Mr. Bennett has been a Director of Axiom III, Inc., a company with a very similar business plan to our own.Axiom III was incorporated in Nevada in June 2004 to engage in the business of buying, selling, renting, and improving real estate. Mr. Bennett has been integral to Axiom III's development. Currently we own one building in Chicopee, Massachusetts, near Springfield in western Massachusetts, which was transferred to us by Mr. Bennett. Axiom III has engaged in and Mr. Bennett has assisted with buying, selling, rentals, and improvements in real estate. From 1997 to 2004, Mr. Bennett was President of ABC Realty, Inc., a publicly reporting company and a licensed real estate brokerage, which provided real estate brokerage services within the Charlotte, North Carolina area.Mr. Bennett was brokering private vacant land development transactions.From 1995 to August 2004, Mr. Bennett was also the President of Xenicent, Inc., a publicly reporting company that began as a real estate investment company engaged in the purchase and sale of raw land primarily in and around North Carolina.In 2003, Xenicent along with Mr. Bennett acting as director and majority shareholder entered into a deal to obtain a 60% subsidiary interest in a Taiwanese company called Giantek Technology Corporation.Giantek was primarily engaged in the production of light emitting diode (LED) display systems for use in the sport and transportation industries.In 2004, the 60% subsidiary interest agreement that was entered into in 2003 was mutually rescinded as a result of an inability of the Giantek shareholders to raise the investment capital originally anticipated in the 2003 agreement. From 1999 to 2000, Mr. Bennett was the sole owner, president, and chief executive officer of Internet Funding Corp., a private company which sought to develop the operations of and arrange capital financing for development stage Internet companies in the Charlotte, North Carolina area. From 1991 until 1995, Mr. Bennett was chief executive officer and president of Bennett International Businesses, a sole proprietorship he owned, based in Charlotte, North Carolina.He was in charge of revising all business plans for potential private investment, as well as a proposal to build 129,000 prefabricated houses per year in five separate factories.The houses were to be built out of steel and cement and lifted by crane to their final location.Mr. Bennett did construct a model prototype; however, the project never came to fruition.Bennett International Businesses also explored investment opportunities in China, Mexico, South Africa and Chile.From 1995 to 1996, Mr. Bennett also operated Premier Builders and Developers, a company that developed land in the Charlotte, North Carolina area.From 1991 to 1996, Mr. Bennett was the sole owner and president of Goodex, Inc., a private company involved in buying, selling, and renovating homes in the Springfield, Massachusetts area. 16 Table of Contents Of the six companies mentioned above, Mr. Bennett has been involved in two companies that registered their shares with the Securities and Exchange Commission and subsequently were involved in changes of control: ABC Realty, Inc. and Xenicent, Inc.Both transactions involved a transfer of control to businesses in China.Mr. Bennett was majority owner and President of ABC Realty for approximately 7 years before the change in control, and was majority owner and President of Xenicent for approximately 9 years before the change in control. Karol Kapinos has been a director since our inception in June 2003. He devotes approximately 5 hours per week to us.Mr. Kapinos has, since 1990, been a self-employed entrepreneur as a wholesaler of domestic and foreign automobiles through his wholly owned company, Midway Motors, Inc., a small local business. During this time, Mr. Kapinos has become familiar with sales marketing strategies as well as overall economic trends in and around the western Massachusetts area. Mr. Kapinos has assisted in managing a block of real estate in western Massachusetts for over 10 years.Mr. Kapinos was also on the board of directors of one other publicly reporting company: ABC Realty, Inc., from 2002 through 2004. It should be noted that Karol Kapinos is also the president and director of Bluesky Systems, Inc. a company with a business plan very similar to our own.These two companies are run with almost identical business plans and share many of the same officers, directors and shareholders.In addition, Mr. Bennett is on the Board of Directors of Bluesky Systems, Inc. and will remain on the board for the foreseeable future.The similarities between these companies and the individuals who run them constitute a conflict of interest that should be carefully considered by each and every potential investor in our company. Phil Guazzaloca has been President since June 2004.He devotes approximately 10 hours per week to us.For the past 5 years, Mr. Guazzaloca has been manager of the parts department at Cahillane Auto Body in Northampton, Massachusetts, where he has managed inventory procurement and distribution valued at over half a million dollars per year. Before that, he worked in the parts department at Saturn of Hadley, Massachusetts for one year, and before that worked for four years managing a number of Midas Muffler stores in the western Massachusetts area.He managed several family-owned real estate properties in western Massachusetts during the past 15 years, in addition to his work with Moixa III. Other than those persons mentioned above, we have no employees. Family Relationships. None. Legal Proceedings. No officer, director, or persons nominated for such positions and no promoter or significant employee of ours has been involved in legal proceedings that would be material to an evaluation of our management. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth the ownership, as of September 14, 2007, of our common stock (a) by each person known by us to be the beneficial owner of more than 5% of our outstanding common stock, and (b) by each of our directors, by all executive officers and our directors as a group. To the best of our knowledge, all persons named have sole voting and investment power with respect to such shares, except as otherwise noted. 17 Table of Contents Security Ownership of Certain Beneficial Owners (1) (2). Title of Class Name and Address # of Shares Current % Owned Common Duane Bennett(3) 191 Chestnut Street Springfield, MA01103 12,680,000 88% Common Greentree Financial Group, Inc. 7951 SW 6th Street, Suite 216 Plantation, FL33324 700,000 4.8% Security Ownership of Officers and Directors (2). Title of Class Name and Address # of Shares Current % Owned Common Duane Bennett, Director 12,680,000 88% Common Phil Guazzaloca, President and Director 150,000 ** Common Karol Kapinos, Director 150,000 ** Common All Officers and Directors as a Group (2) 12,980,000 90% **Less than 1% (1) Pursuant to Rule 13-d-3 under the Securities Exchange Act of 1934, as amended, beneficial ownership of a security consists of sole or shared voting power (including the power to vote or direct the voting) and/or sole or shared investment power (including the power to dispose or direct the disposition) with respect to a security whether through a contract, arrangement, understanding, relationship or otherwise.Unless otherwise indicated, each person indicated above has sole power to vote, or dispose or direct the disposition of all shares beneficially owned.We are unaware of any shareholders whose voting rights would be affected by community property laws. (2) This table is based upon information obtained from our stock records.Unless otherwise indicated in the footnotes to the above tables and subject to community property laws where applicable, we believe that each shareholder named in the above table has sole or shared voting and investment power with respect to the shares indicated as beneficially owned. (3)Mr. Bennett owns 180,000 of these shares in his own name.The remaining 12,500,000 shares are owned in the name of the Northeast Nominee Trust, of which he is the trustee. Changes in Control. Currently, there are no arrangements, which would result in a change in our control. 18 Table of Contents ITEM 12. DESCRIPTION OF SECURITIES The following description is a summary and is qualified in its entirety by the provisions of our Articles of Incorporation and Bylaws, copies of which have been filed as exhibits to the registration statement of which this prospectus is a part. COMMON STOCK We are authorized to issue 50,000,000 shares of common stock, with a par value of $.001 per share.As of September 14, 2007, there were 14,468,333 common shares issued and outstanding.All shares of common stock outstanding are validly issued, fully paid and non-assessable. VOTING RIGHTS. Each share of common stock entitles the holder to one vote at meetings of shareholders. The holders are not permitted to vote their shares cumulatively. Accordingly, the holders of common stock holding, in the aggregate, more than fifty percent of the total voting rights can elect all of our directors and, in such event, the holders of the remaining minority shares will not be able to elect any of such directors. The vote of the holders of a majority of the issued and outstanding shares of common stock entitled to vote thereon is sufficient to authorize, affirm, ratify or consent to such act or action, except as otherwise provided by law. MISCELLANEOUS RIGHTS AND PROVISIONS. Holders of common stock have no preemptive or other subscription rights, conversion rights, or redemption provisions. In the event of our dissolution, whether voluntary or involuntary, each share of common stock is entitled to share proportionally in any assets available for distribution to holders of our equity after satisfaction of all liabilities and payment of the applicable liquidation preference of any outstanding shares of preferred stock. There is no provision in our charter or by-laws that would delay, defer or prevent a change in our control. PREFERRED STOCK We have authorizedFive Million (5,000,000) shares of Preferred Stock at $.001 par value. Zero shares of Preferred Stock are issued and outstanding. The preferences, qualifications, limitations, restrictions and the special or relative rights in respect of the shares of each class are as follows:The Preferred Stock may be issued from time to time in one or more series; all shares of Preferred Stock shall be of equal rank and shall be identical, except in respect of the matters that may be fixed and determined by the Board of Directors as hereinafter provided; and each share of each series shall be identical with all other shares of such series, except as to the date from which dividends are cumulative. The preferred stock shall have voting rights over the voting rights of common stock as established by the Board of Directors. The Board of Directors hereby is authorized to cause such shares to be issued in one or more classes or series and with respect to each such class or series to fix and determine the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof. We have not designated the rights or in any other way fixed the rights of any class or series of Preferred Stock. 19 Table of Contents DEBT SECURITIES. We have not issued any debt securities. ITEM 13. INTEREST OF EXPERTS AND COUNSEL Our audited Financial Statements for the years ended December 31, 2005 and 2006 have been included in this prospectus in reliance upon Traci J. Anderson, Independent Certified Public Accountant, as experts in accounting.However, we have not hired her or any other expert on a contingency basis. ITEM 14. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities, other than the payment by us of expenses incurred or paid by our directors, officers or controlling persons in the successful defense of any action, suit or proceedings, is asserted by such director, officer, or controlling person in connection with any securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to court of appropriate jurisdiction the question whether such indemnification by us is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issues. ITEM 15. ORGANIZATION WITHIN LAST FIVE YEARS In June 2003, we issued 1,000 shares of our common stock to Mr. Bennett for $1,000.In June 2004, we incorporated in Nevada, increased our authorized common shares to 50,000,000, kept the par value to $.001 per share and forward split our common stock 10,000 for 1. As a result, Mr. Bennett’s 1,000 shares were split into 10,000,000 of our common shares. Moixa III, Inc. owns 100% of Moixa First Corporation, which owns 100% of its subsidiary, Moixa Second Corporation, which in turn owns the 3-story, 3-unit apartment house in Chicopee, Massachusetts, which now comprises our major asset.Mr. Bennett deeded this property to Moixa Second in June 2003.Lessard Property Management, Inc. now manages this property for us.Lessard Property Management originally entered into this agreement with Mr. Bennett in August 2003. On August 27, 2004, we entered into a Financial Advisory Services Agreement with Greentree Financial Group, Inc. Under the terms of the agreement, Greentree Financial Group, Inc. has agreed to use its best efforts to assist us in registering our common stock and in having our common stock publicly traded.In exchange for the following services, we have paid Greentree Financial Group, Inc., 700,000 shares of our common stock and $25,000 cash for: · Assistance with the preparation of our Form SB-2 registration statement; · State Blue-Sky compliance; · Advice on selection of an independent stock transfer agent; and · EDGAR services. We are not a subsidiary of any corporation. 20 Table of Contents ITEM 16.DESCRIPTION OF BUSINESS BUSINESS DEVELOPMENT. We originally incorporated in Massachusetts as Moixa First Corporation on May 22, 2003. Mr.Bennett’s Northeast Nominee Trust owned 100% of Moixa First. We also created a second corporation, Moixa Second Corporation, which was also incorporated in Massachusetts on May 22, 2003. Moixa First owned, and continues to own, 100% of its subsidiary, Moixa Second Corporation.The next month, on June 12, 2003 our director Duane Bennett deeded to Moixa Second Corporation the property located at 84-86 Cochran Street in Chicopee, Massachusetts. In June 2004, we incorporated Moixa III, Inc., a Nevada corporation, which owns 100% of Moixa First Corporation.Thus, Moixa III, Inc., the Nevada corporation, is the parent of Moixa First Corporation, which in turn is the parent of Moixa Second Corporation. Since our incorporation as Moixa First Corporation, we have planned to engage in the business of buying, selling, renovating, and renting real estate, primarily in the area around Chicopee, Massachusetts, which is in the western part of the state near Springfield.We plan to begin this process once our registration statement becomes effective.We have never been the subject of any bankruptcy or receivership.We have had no material reclassification, merger, consolidation, or purchase or sale of a significant amount of assets except our reorganization in June of 2004, by which our Nevada Corporation, Moixa III, Inc, obtained 100% of ownership of our Massachusetts corporation, Moixa First Corporation. This registration will provide no proceeds to us. Our purpose in registering this offering is to improve our public image. We feel that if our securities are quoted on the over the counter bulletin board it will give our organization more credibility and increase public awareness of our organization.We hope to make ourselves more attractive to investors by trading on the over-the-counter bulletin board because we believe it gives us increased investor recognition and public awareness of our organization.We also believe that trading on the over-the-counter bulletin board will help us to develop a reputation as a top tier business organization with high quality management.In addition, our status as a company trading on the over-the-counter bulletin board will increase corporate transparency and reporting all of which will boost investor confidence and make us more attractive to potential investors thus increasing our likelihood of raising money for expansion.We are generating modest revenues, but have developed the plan disclosed herein for expanding our business. THE BUILDING AT 84-86 EAST COCHRAN STREET By a deed, dated June 12, 2003, we obtained from Duane Bennett its only asset to date a 3-story apartment building in Chicopee, Massachusetts, near Springfield in the western part of the state.The board of directors identified it as an acceptable business opportunity. We paid $100 cash and assumed Mr. Bennett’s obligations under the mortgage and note in order to obtain the property.As of December 31, 2006, the mortgage and note had been paid down to $68,144.It is divided into three rentable spaces.As of December 31, 2006, we had lease agreements in place for all three units. We have not reported the individual lease amounts, because they are in the names of private individuals. We have contracted with Lessard Property Management, Inc. to manage the leases on our behalf.Their contract fee for doing so is 8% of the collected rent, or $150 per project, whichever is greater.Mr. Bennett originally arranged the management agreement with Lessard when he owned the property, and that agreement was renewed from time to time with Lessard.The agreement between Lessard and Bennett is a month-to-month agreement, which is automatically renewed but can be terminated by either party with one months notice. The agreement with Lessard remains in Mr. Bennett’s name, as Lessard required his personal guarantee. Mr. Bennett has assigned the rights in this agreement to us, though there is no written agreement. However, since Mr. Bennett owns roughly 90% of us, we believe the assignment will continue. 21 Table of Contents OVERVIEW OF OUR MARKET AREA The city of Chicopee lies on the outskirts of the Springfield, Massachusetts urban area, located in the Pioneer Valley near the intersection of U.S. Interstates 90 (the Massachusetts Turnpike) and 91.Interstate 90 is the major east-west highway crossing Massachusetts. Interstate 91 is the major north-south highway that runs directly through the heart of New England. Chicopee is located approximately 90 miles west of Boston, Massachusetts, 70 miles southeast of Albany, New York and 30 miles north of Hartford, Connecticut.Chicopee serves as the home of Westover Air Force Reserve Base and is located in Hampden County, Massachusetts, whose estimated 2006 population was 460,805. The economy in our primary market area enjoys the presence of large employers such as the University of Massachusetts, Baystate Medical Center, Mass Mutual Life Insurance Company, Big Y Foods, Inc., Friendly Ice Cream Corporation, Old Colony Envelope, Hamilton Standard, Pratt and Whitney and Strathmore Paper Company.In 2006, two companies announced their plans to build facilities in the Greater Springfield area, Performance Food Group to build a new distribution facility on 30 acres and Harvey Industries to build a new 250,000 square foot manufacturing facility in the Chicopee River Industrial Park.Other employment and economic activity is provided by financial institutions, eight other colleges and universities, seven other hospitals and a variety of wholesale and retail trade businesses. Respected national economists have given mixed opinions about the market for multi-family rentals in 2006.However, according to Moody's, Economy.com and Fiserv Lending Solutions, Springfield MA is expected to see slight gains of 0.8%, while the rest of the state is expected to see significant losses as high as -3.0%. Consistent with this national overview, recent local developments have brought improvements to the local economy.According to the NAI Global 2006 Market Report, although there was some slowdown in the real estate market in Western Massachusetts, the outlook for the Greater Springfield, Massachusetts area remains optimistic for 2007. According to the Pioneer Valley Planning Commission's "Briefing Report:The Economic Impact of the Proposed New Haven-Hartford-Springfield Commuter Rail Line," dated December 2006, the economic impact of building the proposed New Haven-Hartford-Springfield commuter rail line will be significant.The operation of the commuter rail line will create about 249 new jobs in the corridor as well as increase regional economic output by almost $15 million per year and regional income tax revenues by about $1.2 million per year for the 10-year period 2011-2020. The City of Chicopee Assessor's Office reported 2,579 multi-family units in 2006 and the Pioneer Valley Planning Commission's SOCDS Building Permits Database shows an increase of 120% in permits for multi-family structures from 2002 to 2006. These market factors form the setting in which we plan to execute our business model.In addition, we are constantly updating our data and conducting research to ensure that we are always up to date and well informed about the real estate markets that are relevant to our organization.We also retain management companies’ onsite (i.e. Lessard) to ensure that we have agents on location who can ensure the accuracy of our information, check local records, and react to the various changes in any market that we enter. ***It should be noted that previously our organization had considered China as a potential market for investment due to the rapid growth in the Chinese economy and the future potential of the Chinese property market.After careful consideration of all factors and a deep analysis of the potential risks of investment in China (including but not limited to political/country risk and currency risk) we have decided to forego our plan for investment in China at this time.With a view towards complete disclosure, we thought it necessary and proper to provide this information*** 22 Table of Contents OUR PLAN TO ACQUIRE OTHER RENTAL PROPERTIES Our business plan is to buy more rental properties that we believe are undervalued, compared to their cash flows and estimated resale value.Our strategy is to identify rental properties with a favorable purchase price relative to their market value, as well as positive cash flow.We will not limit ourselves to 1-4 unit properties or 5+ unit properties.Good value is the most important criterion, and we are leaving our options open to take advantage of opportunities available.We plan to buy properties primarily leased to residential tenants.We are prepared to make some improvements to our properties, so that we can increase occupancy, improve cash flows, and enhance potential resale value.We will most likely seek properties in the Springfield, Massachusetts area for the next 12 months.We are however maintaining flexibility to find properties in other areas should an appropriate opportunity arise.We intend to rely on rental income production as our principal revenue source. Although it is probable that we will endeavor to expand into other markets in the future, we have yet to identify possible areas for expansion.We have decided to continue focusing on Massachusetts because it is the market that we know best.We have a strong network of contacts, we are familiar with the laws and regulations, and we have an excellent understanding of the real estate market in Massachusetts.Real estate, more than any other industry requires a highly specialized knowledge of the particular market including the history, culture and value systems of the locale.This type of in-depth knowledge cannot be taught but instead must be gained from first hand experience over a number of years.While we fully intend to branch out beyond Massachusetts in the future, we know the difficulties associated with moving into new real estate markets.It is for these reasons that we have decided to stick with what we know best (the local markets) to ensure strong performance for our investors. We originally had a similar acquisition plan in 2005, which involved acquiring real estate in Massachusetts; however, because of a general decline in the national real estate market we have not yet executed our plan and it is likely that we will not be able to do so until sometime after our registration statement becomes effective.In addition, since our registration statement did not become effective when we had hoped, we were not able to raise money and follow through with our original real estate acquisition plans. Since real estate is not typically bought and sold on a regulated market similar to the NYSE or the NASDAQ, the dynamics of the market place are such that pricing is highly subjective.No two pieces of real estate are the same.Real estate is not fungible and any comparisons between pieces of real property should be viewed with skepticism. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We operate primarily in the Springfield, Massachusetts area. We also plan to explore opportunities to acquire properties in other areas if we become aware of such opportunities.We plan to strengthen our position in our market.We plan to expand our operations through our acquisition and improvement of real estate.By leveraging our personal contacts and knowledge of the market place, we have a competitive advantage over our larger non-local competitors. Our director, Duane Bennett, has previously owned and operated a real estate company in the Springfield, Massachusetts area, and has long-term contacts in the area.Mr. Bennett and Mr. Guazzaloccahave years of experience in the Massachusetts and North Carolina real estate markets discussed supra at Item 10.Our plan to acquire rental property will primarily involve leveraging the skills and knowledge of Mr. Bennett and Mr. Guazzalocca as the need arises. 23 Table of Contents Later in 2007, Mr. Bennett will hand pick an agent who will be in charge of conducting property identification and acquisition negations.He will use his real estate experience (discussed above) to identify this party in the future when economics and our business plan dictate that it is practical to do so.When this agent is selected, they will immediately put in place procedures for property location and negotiation.We have decided to wait until this registration statement becomes effective before we will pick the agent.These procedures have not yet been put in place because after careful consideration of the economic factors we have decided that it is not yet time to select the party who will be in charge of this process. We presently own one 3-story apartment building in Chicopee, Massachusetts. This property met the criteria contemplated by Mr. Bennett.Mr. Bennett saw this property as an excellent investment opportunity based on his years of real estate experience and deep knowledge of the Massachusetts real estate market.Given the intangible and subjective nature of real property "value" it is impossible to outline the exact criteria that Mr. Bennett uses when identifying a real estate investment.Mr. Bennett bases his decision on a multitude of constantly changing variables, which he has learned to spot after years of experience.The Chicopee property satisfied Mr. Bennett's criteria because it was a "good value," the reason why this property was a "good value" was because it met all of the objective criteria required by our property location procedures, our financing procedures, and our purchase procedures after we conducted the detailed market and financial analysis as these categories are set forth directly below.No two pieces of real property are the same, thus the criteria to determine "value" is constantly evolving even though our criterion for property selection "good value" remains the same. We plan to locate additional properties in Massachusetts and other suitable areas using unique criteria that will be decided later in 2007, utilizing the experience of Mr. Bennett. We anticipate that we will begin to locate and negotiate for the purchase of additional properties during the fourth quarter of 2007.We hope to acquire additional real estate in the next 12 months, and to utilize the rental proceeds of those properties to pay our operating costs for the next twelve months; however, there are no assurances that this revenue will be sufficient to cover our operating costs.Accordingly, if our revenues are not sufficient, we will rely upon capital infusions from our director Duane Bennett; however, there are no assurances that Mr. Bennett will have sufficient funds to provide such capital infusions. It should be noted that there is a strong relationship between our company, Bluesky Systems, Inc. and Axiom III, Inc., whose properties are located within three miles of each other.There are salient similarities between the three companies in their business plans and in the individuals operating these organizations.As a result, our business operations and the business operations of Bluesky Systems, Inc. and Axiom III, Inc. will not just interact but will greatly affect each other.To some degree, these three companies are competing against each other, and as such could be forced out of business.Since all real estate is unique, these three businesses will compete for the opportunity to select and purchase property.In addition, the three entities will compete for investment capital and skilled management.As an investor, you should be acutely aware of these issues and carefully consider all of the conflicts prior to investing in our company. While we note that there are many risks and conflicts regarding our commingled relationships we also believe that we can effectively mitigate these risks through independent voting, and compartmentalization of assets and opportunity.It is our belief that having three similar entities in the same market provides a competitive edge to our organization and our shareholders.We believe that three companies with similar business plans that all have access to the capital markets will foster healthy competition and provide investors with alternatives for investment.Increased competition is also beneficial to consumers and promotes the operation of capitalism.In addition to the competitive edge, we believe separating these three entities also provides an excellent opportunity for asset protection and diversification of risk to our investors. 24 Table of Contents PROPERTY LOCATION PROCEDURES We plan to conduct a preliminary analysis that consists of: · Reviewing real estate sales information provided by local board of realtors associations and our review of the census tract increases.The information that we may obtain that would weigh in favor or our proceeding with a property acquisition would be: o High volume of real estate sales within the specific area o New schools and major commercial developments in the area o Improved state and city roads in the area The information that we may obtain that would weigh against our proceeding with a property acquisition would be: o Hazardous waste in the area o High crime in the area o Overcrowding in the area The data that we analyze to determine whether to purchase properties are: · Demographic data that suggests increased demand in a specific area. The data that would weigh in favor of our proceeding with a purchase would be: o Increase in industrial activity such as a major corporation moving into the area creating new jobs and increasing residential housing demand. o Increase in the population’s median income levels for a certain area. o Low crime rate in the area · Demographic data that would weigh against a purchase would be: o Migration of industrial companies outside the area. o Decrease in income levels o High crime rate in the area In order to determine and evaluate the fastest growing areas, we will obtain reports from report surveys and reporting companies.These reports will provide detailed information that we will then study to determine where the good areas of growth are. We will also rely on information provided by the U.S. Census Bureau to obtain information pertaining to population shifts and number of total people in a specific area.We plan also to compare the population figures from the 1990 census with those of the 2000 census. 25 Table of Contents DETAILED MARKET AND FINANCIAL ANALYSIS We will perform detailed market and financial analysis regarding each property we decide to review for purchase so as to determine whether the specific location is appropriate for acquisition and development.That detailed information will include the following: · Number of properties on the market. · Number of properties sold in the past 12 months. · Sales prices asked per property. · Sales price sold per property. · Total square footage and acreage per property · Total number of units per property. · Total number of pending closings per property. PURCHASE PROCEDURES Once we have located a property that we may want to purchase, we will ascertain whether the owner is willing to sell the property. We then negotiate a purchase price and ask the following questions of the prospective seller and/or obtain answers from third parties: · When does the owner want to sell and close?Favorable conditions we look for regarding this factor are: o The seller is willing and able to sell within a six-month period. o Typically, the timing and motivation of sellers to enter into contract to sell may include several factors such as: estate planning, gifts to family, age, health and other personal factors. · How much will the owner sell the land for?Favorable conditions we will look for regarding this factor are: o The price is below market value. We determine market value through appraisals and comparable sales reports in the area. o With respect to price, we would also consider value trends, such as historical yearly increases in property values · Are there any defects on the title?Favorable conditions we will look for regarding this factor are: o No liens and/or encumbrances. o The buyer is able to deliver a clean title within the time we would like to close. · Does the landowner have title insurance on the property?Favorable conditions we will look for regarding this factor are: o The landowner has title insurance on the property. o The landowner is able to secure title insurance on the property. o We would be able to obtain title insurance on the purchased property. 26 Table of Contents We will obtain the following documents from the seller during our due diligence on the property: · General maps; · Environmental reports · Copies of existing zoning maps and regulations; · Conduct land inspection procedures; · Proposed zoning regulations; · Deeds; · Title insurance; and · Tax bills. We then verify the accuracy of these documents and determine how the information contained in the documents impacts the property that we are considering to purchase. OUR FINANCING PROCEDURES We will attempt to obtain financing from local banks doing business within the area where we are attempting to purchase property. Our director, Mr. Bennett, has, in the past, personally guaranteed repayment of debt for property purchases along with necessary corporate guarantees, and we plan to use such guarantees in the future, if necessary; however, there are no assurances that Mr. Bennett, or we, will be in a financial position to do so.We do not have any written agreements now or in the past with Mr. Bennett, obligating him to guarantee repayment of future debt or any of our other obligations.Mr. Bennett is not otherwise under any legal obligation to provide us with capital. We hope to leverage the property with a financial institution or private lender so that funds are available for additional purchases, based on using the property as collateral. The procedures for obtaining our financing are as follows: 1. File loan application. 2. Credit checks, property appraisal done. 3. Loan documents drafted. 4. Down payment made that is typically approximately 5 to 10% of the appraised value. 5. Institution lends funds for the balance, less certain transaction fees that are typically between approximately 2 to 3%. 6. A lien is then filed with the appropriate recorder’s office. There are no assurances that our financing procedures will be adequate to secure the funds needed to sustain our operations. DISTRIBUTION We have no distribution agreements in place with anyone.We plan to sell the properties we acquire primarily through direct selling efforts involving established real estate brokers and property managers and corporations that may have a need for residential and/or commercial real estate.We plan to contract with real estate brokers, sub-contractors and other agents to assist in us on a project-by-project basis. 27 Table of Contents NEW PRODUCTS OR SERVICES We currently have no new products or services announced to the public.We will make public announcement in the future upon entering into material contracts to acquire any new real estate projects. COMPETITIVE BUSINESS CONDITIONS We face significant competition both in acquiring rental properties and in attracting renters. Our primary market area of residential multi-family unit rentals is highly competitive, and we face direct competition from a significant number of multi-family unit landlords, many with a local, statewide or regional presence and, in some cases, a national presence. Many of these landlords are significantly larger and have greater financial resources. Our competition for renters comes from newer built apartment complexes as well as older apartment buildings. In addition, we face significant competition from homebuilders and land developers, because many renters have moved out of the rental market into single-family homes due to recent mortgage interest rates, which have reached 40-year lows in some cases. Nationally, there are over one hundred major land developers.Approximately 10% of these developers capture approximately 50% of the market for such developments.These developers have greater financial resources than we do and are better poised for market retention and expansion than we are.Specifically, our competition with national homebuilders is as follows: · Pulte Homes; · Ryan Homes; · Ryland Homes; · John Weiland Homes; · Crescent Resources; and · Harris Group These national homebuilders purchase land or lots of vacant land parcels to build single-family homes, often in connection with nearby shopping centers and commercial buildings. The national homebuilders have substantial resources to enable them to build single-family homes for resale. These builders engage in single-family home development and have greater financial resources than we do.In addition, these companies have greater operational resources because they are able to perform a variety of development tasks themselves.These companies purchase vacant land tracts and perform all the work necessary to construct the homes, such as land clearing and road development and then build the homes themselves.In contrast, we do not have the financial or operational resources to perform these tasks.These national and local builders are better equipped to acquire tracts of land equipped with these capabilities due to their operational and financial superiority over us. We have no competitive advantages over any of the individuals and/or companies against whom we compete.We have significantly less capital, assets, revenues, employees and other resources than our local and/or national competition.There are no barriers to entry into this market. 28 Table of Contents INTELLECTUAL PROPERTY At present, we do not have any patents, trademarks, licenses, franchises, concessions, and royalty agreements, labor contracts or other proprietary interests. GOVERNMENT REGULATION ISSUES We are subject to applicable provisions of federal and state securities laws and to regulations specifically governing the real estate industry, including those governing fair housing and federally backed mortgage programs.For example in Massachusetts we are subject to the regulatory authority of the department of Housing and Urban Development since we have invested in Section 8 subsidized housing which caters to low income housing development.As a result, we are held to higher legal standards of care with respect to our tenants and the eviction process is much more arduous if we are forced to evict.In addition, Massachusetts landlord tenant law has many statutes in place to ensure the rights of tenants are protected.In some cases tenants in Massachusetts are within their rights to withhold rent from a landlord should the property become "uninhabitable" as defined in the Massachusetts code.Some examples of conditions that might cause a property to be "uninhabitable" are insect infestation, uncovered/damaged electrical sockets and other conditions that pose a health risk to the tenant.Should one of these conditions develop in one of our properties we could see a significant decrease in revenue as a result of rent withholding and/or costs associated with repair.Our operations will also be subject to regulations normally incident to business operations, such as occupational safety and health acts, workmen's compensation statutes, unemployment insurance legislation and income tax and social security related regulations.Although we will use our best efforts to comply with applicable regulations, given the fickle nature of the legal system we cannot fully predict the effect of these regulations on our proposed activities. RESEARCH AND DEVELOPMENT We have spent no funds on research and development. EMPLOYEES Presently, we have no employees.We have no employment agreements with any of our management.We do not anticipate hiring any additional employees in the next 12 months. REPORTS TO SECURITY HOLDERS After the effective date of this document, we will be a reporting company under the requirements of the Securities Exchange Act of 1934 and will file quarterly, annual and other reports with the Securities and Exchange Commission.Our annual report will contain the required audited financial statements.We are not required to deliver an annual report to security holders and will not voluntarily deliver a copy of the annual report to the security holders.The reports and other information filed by us will be available for inspection and copying at the public reference facilities of the Commission, 450 Fifth Street, N.W., Washington, D.C. 20549. Copies of such material may be obtained by mail from the Public Reference Section of the Commission at 450 Fifth Street, N.W., Washington, D.C. 20549, at prescribed rates.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the Commission maintains a World Wide Website on the Internet at http://www.sec.gov that contains reports, proxy and information statements and other information regarding registrants that file electronically with the Commission. 29 Table of Contents ITEM 17.MANAGEMENT’S DISCUSSION AND ANALYSIS The discussion contained in this prospectus contains “forward-looking statements” that involve risk and uncertainties.These statements may be identified by the use of terminology such as “believes”, “expects”, “may”, or “should”, or “anticipates”, or expressing this terminology negatively or similar expressions or by discussions of strategy.The cautionary statements made in this prospectus should be read as being applicable to all related forward-looking statements wherever they appear in this prospectus. Our actual results could differ materially from those discussed in this prospectus. Important factors that could cause or contribute to such differences include those discussed under the caption entitled “risk factors,” as well as those discussed elsewhere in this prospectus. OUR COMPANY We were incorporated in Massachusetts in May, 2003 to engage in the business of buying, selling, renting, and improving all aspects of real estate. Our services have been performed primarily in the Springfield, Massachusetts area. The real estate rental contracts we offer our customers vary in time from three to twelve months. Our discussion and analysis will address two time periods: first, the unaudited period for the three-months ended March 31, 2007 and 2006 and the audited period for the years ended December 31, 2007 and 2006. RESULTS OF OPERATIONS (for the three and six months ended June 30, 2007 and 2006). Sales. Sales for the three and six months ended June 30, 2007 were $6,994 and $14,142, compared to sales of $6,118 and $11,905 for the three and six months ended June 30, 2006, respectively. Sales consisted of rentals on residential rental properties. Sales for the three and six months ended June 30, 2007 increased due to lower vacancies in 2007 compared to the comparable period in 2006. All sales transactions were residential rentals with unrelated parties. Expenses. Total expenses for the three and six months ended June 30, 2007 were $12,004 and $18,053, compared to total expenses of $6,376 and $12,939 for the three and six months ended June 30, 2006. Expenses in 2007 and 2006 consisted of: professional fees primarily due to management of our rental real estate property plus expenses for professional services rendered by officers, directors, and consultants. Professional fees increased by $2,187 during the six months ended June 30, 2007 from $2,750 during the six months ended June 30, 2006 to $4,937 during the six months ended June 30, 2007, primarily due to additional accounting required in order to prepare our registration filings and related amendments thereto. Management fees for the six months ended June 30, 2007 and 2006 were $1,166 and $1,090, respectively. This increase of $76 is not significant. Maintenance expenses for the six months ended June 30, 2007 and 2006 were $6,550 and $2,490, respectively. Maintenance expenses incurred were for normal recurring expenses in 2007 for painting and repair of service boilers. We incurred more expenses for repairs in the 2007 period compared to the 2006 period. Occupancy rates in both periods were in excess of 90% due the demand for rental units.We had one unit vacant during March and April of 2006 but that unit was leased on May 1, 2006.For the six months ended June 30, 2007, we had a zero vacancy rate because all units are occupied. 30 Table of Contents Rental rates remained constant from 2006 to 2007. Timeliness of rental payments has been consistent. Many of the payments are subsidized by the U.S. Housing and Urban Development department and are paid directly to us from state and federal government agencies. We expect increases in expenses through the year 2007 as we move toward developing our business plan and registering our common stock. In addition, we expect professional fees to be around $30,000 per year for compliance with the reporting requirements of the Securities and Exchange Commission once our registration is deemed effective. We do not have any lease agreements for our facilities and do not currently have any employment agreements. Income Taxes We did not have any federal or state income tax expense for the three months ended June 30, 2007, nor did we have any federal or state income tax expense for the three months ended June 30, 2006 If we incur losses, we may have a deferred tax asset. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, some portion or all of the deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We do not currently have any net deferred tax assets. Income/ Losses. Net losses for the three and six months ended June 30, 2007 was $6,115 and 6,129 compared to a net losses of $1,352 and $3,218 for the three and six months ended June 30, 2006, respectively. We attribute the net loss in 2007 and 2006 primarily to general and administrative expenses exceeding rental income. We expect to continue to incur losses at least through the year 2007. In addition, there can be no assurance that we will achieve or maintain profitability or that our revenue growth can be sustained in the future. Impact of Inflation. We believe that inflation has had a negligible effect on operations since inception. We believe that we can offset inflationary increases in the cost of operations by increasing sales and improving operating efficiencies. 31 Table of Contents Liquidity and Capital Resources. Cash flows provided by (used in) operations were $(1,685) for the six months ended June 30, 2007 compared to cash flow provided by operations of $3,688 for the six months ended June 30, 2006. Cash flow from operations in fiscal 2007 and 2006 was primarily attributable to a net loss offset by non-cash charges for depreciation expense and increases in accounts payable. Cash flows provided by (used in) financing activities were $2,815 for the six months ended June 30, 2007, compared to cash flows (used in) financing activities of $(3,718) for the six months ended June 30, 2006.Cash flows used in financing in 2007 include principal repayments on our mortgage on our rental property, while cash flows from financing activities in 2006 included the same. We received $7,600 in capital contributions from our majority shareholder during the six months ended June 30, 2007. A mortgage incurred from our director, Mr. Bennett, for the purchase of the rental property consisted of the following, as of June 30, 2007: · Secured commercial mortgage to an unrelated party, dated June 4, 2003, bearing 7% interest through June 4, 2010, then bearing interest of 3% above the Treasury Index, and maturing on June 4, 2013. The monthly payment (including principal, interest, and escrow) is $2,172, and the total amount of the commercial mortgage as of June 30, 2007 was $73,000. The effects on cash flows as shown in the statement of cash flows in those repayments of principal indebtedness are properly presented as cash flows used in financing activities. Overall, we have funded our cash needs for the three months ended June 30, 2007 and 2006 from related parties. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on our operations and financial condition. This could include an inability to do sufficient advertising for the homes that we sell, which would make us less competitive in the marketplace. We could also find it more difficult to enter into strategic joint venture relationships with third parties. Finally, it would most likely delay the implementation of our business plan. An alternative plan of operation in the event of a failure to obtain financing would be to continue operations as currently configured, with the result being little, if any, projected growth.Another alternative would be to enter into a joint venture with another company that has working capital available, albeit on less favorable terms than had we obtained financing, for the development of our business plan. We had cash on hand of $1,130 and a working capital deficit of $13,496 as of June 30, 2007, compared to cash on hand of $1,670 and a working capital deficit of $13,775 as of June 30, 2006. Our current amount of cash in the bank is insufficient to fund our operations for the next twelve months. We will rely on the existence of revenue from our business, if any, and funding from outside sources; however, we have no current or projected capital reserves that will sustain our business for the next 12 months. In addition, if the projected revenues fall short of needed capital we will not be able to sustain our capital needs for the next twelve months. We will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. A lack of significant revenues during the remainder of 2007 will significantly affect our cash position and move us towards a position where the raising of additional funds through equity or debt financing will be necessary. Our current level of operations would require capital of approximately $10,000 to sustain operations through year 2007 and approximately $35,000 per year thereafter. Modifications to our business plans or additional property acquisitions may require additional capital for us to operate. There can be no assurance that additional capital will be available to us when needed or available on terms favorable to us. Our approximate offering expenses of $30,000 in connection with this offering have already been paid. 32 Table of Contents On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. We are considering launching a local advertising campaign to seek out other buildings in the local area that we can acquire and from which we can receive revenue for rents charged. Our current capital and revenues are insufficient to fund such marketing. If we choose to launch such a campaign, we will require substantially more capital. If necessary, we will raise this capital through an additional stock offering. However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future, if at all.If we are unable to raise additional capital, our growth potential will be adversely affected and we will have to significantly modify our plans. For example, if we unable to raise sufficient capital to develop our business plan, we may need to: · Seek projects that are less in value or that may be projected to be less profitable · Seek smaller projects, which are less capital intensive, in lieu of larger projects or · Seek projects that are outside our immediate area to generate some revenue for us. Demand for our rental services will be dependent on, among other things, market acceptance of our services, the real estate market in general and general economic conditions, which are cyclical in nature.Inasmuch as a major portion of our activities is the receipt of rents from residential properties, our business operations may be adversely affected by our competitors and prolonged recession periods. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We operate a small real estate rental business in the Springfield, Massachusetts area. We plan to strengthen our position in this market. RESULTS OF OPERATIONS (for the years ended December 31, 2006 and 2005). Sales. Sales for the year ended December 31, 2006 were $25,891, compared to sales of $27,791 for the year ended December 31, 2005. Sales consisted of rentals on residential rental properties. Sales for the year ended December 31, 2006 decreased due to higher vacancies in 2006 compared to 2005. All sales transactions were residential rentals with unrelated parties. Expenses. Total expenses for the year ended December 31, 2006 were $28,527, compared to total expenses of $31,087 for the year ended December 31, 2005. Expenses in 2006 and 2005 consisted of professional fees primarily due to management of our rental real estate property plus expenses for professional services rendered by officers, directors, and consultants. Professional fees decreased during 2006 to $2,750 from $3,720 in 2005, primarily due to less repair expenses in 2006 compared to 2005. Management fees for the year ended December 31, 2006 and 2005 were $2,144 and $2,489, respectively. Maintenance expenses for the year ended December 31, 2006 and 2005 were $5,215 and $6,573, respectively. Occupancy rates in both periods were in excess of 90% due the demand for rental units. The vacancy rate in 2005 was zero and in 2006 was less than 5%, as one of the three units was vacant during March and April, after a tenant moved out on February 28, 2006. The vacancy rate dropped back to zero for the remainder of 2006 when the vacant unit was leased on May 1, 2006. 33 Table of Contents Rental rates remained constant from 2005 to 2006. Timeliness of rental payments has been consistent. Many of the payments are subsidized by the U.S. Housing and Urban Development department and are paid directly to us from state and federal government agencies. We expect increases in expenses through the year 2007 as we move toward developing our business plan and registering our common stock. In addition, we expect professional fees to be around $30,000 per year for compliance with the reporting requirements of the Securities and Exchange Commission once our registration is deemed effective. We do not have any lease agreements for our facilities and do not currently have any employment agreements. Income Taxes We did not have any federal or state income tax expense for the year ended December 31, 2006, nor did we have any federal or state income tax expense for the year ended December 31, 2005. If we incur losses, we may have a deferred tax asset. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, some portion or all of the deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We do not currently have any net deferred tax assets. Income/ Losses. Net loss for the year ended December 31, 2006 was $2,636 compared to a net loss of $3,296 for the year ended December 31, 2005. We attribute the net loss in 2006 and 2005 primarily to general and administrative expenses exceeding rental income. We expect to continue to incur losses at least through the year 2007. In addition, there can be no assurance that we will achieve or maintain profitability or that our revenue growth can be sustained in the future. Impact of Inflation. We believe that inflation has had a negligible effect on operations since inception. We believe that we can offset inflationary increases in the cost of operations by increasing sales and improving operating efficiencies. 34 Table of Contents Liquidity and Capital Resources. Cash flows provided by operations were $5,411 for the year ended December 31, 2006, compared to cash flow provided by operations of $10,254 for the year ended December 31, 2005. Cash flow from operations in fiscal 2006 and 2005 was primarily attributable to a net loss offset by non-cash charges for depreciation expense. Cash flows used in financing activities were $5,491 for the year ended December 31, 2006, compared to cash flows used in financing activities of $10,174 for the year ended December 31, 2005.Cash flows used in financing in 2006 include $8,991 of principal repayments on mortgages on our rental property, while cash flows from financing activities in 2005 included $23,160 in principal payments. In 2005, we applied additional cash against principal on our debt in order to lower our debt faster. A mortgage incurred from our director, Mr. Bennett, for the purchase of the rental property consisted of the following, as of December 31, 2006: · Secured commercial mortgage to an unrelated party, dated June 4, 2003, bearing 7% interest through June 4, 2010, then bearing interest of 3% above the Treasury Index, and maturing on June 4, 2013. The monthly payment (including principal, interest, and escrow) is $2,172, and the total amount of the commercial mortgage as of December 31, 2006 was $77,785. The effects on cash flows as shown in the statement of cash flows in those repayments of principal indebtedness are properly presented as cash flows used in financing activities. Overall, we have funded our cash needs for the year ended December 31, 2006 and 2005 from related parties. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on our operations and financial condition. This could include an inability to do sufficient advertising for the homes that we sell, which would make us less competitive in the marketplace. We could also find it more difficult to enter into strategic joint venture relationships with third parties. Finally, it would most likely delay the implementation of our business plan. An alternative plan of operation in the event of a failure to obtain financing would be to continue operations as currently configured, with the result being little, if any, projected growth.Another alternative would be to enter into a joint venture with another company that has working capital available, albeit on less favorable terms than had we obtained financing, for the development of our business plan. We had cash on hand of $0 and a working capital deficit of $12,637 as of December 31, 2006, compared to cash on hand of $0 and a working capital deficit of $8,487 as of December 31, 2005. Our current amount of cash in the bank is insufficient to fund our operations for the next twelve months. We will rely on the existence of revenue from our business, if any, and funding from outside sources; however, we have no current or projected capital reserves that will sustain our business for the next 12 months. In addition, if the projected revenues fall short of needed capital we will not be able to sustain our capital needs for the next twelve months. We will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. A lack of significant revenues during the remainder of 2007 will significantly affect our cash position and move us towards a position where the raising of additional funds through equity or debt financing will be necessary. Our current level of operations would require capital of approximately $10,000 to sustain operations through year 2007 and approximately $35,000 per year thereafter. Modifications to our business plans or additional property acquisitions may require additional capital for us to operate. There can be no assurance that additional capital will be available to us when needed or available on terms favorable to us. Our approximate offering expenses of $30,000 in connection with this offering have already been paid. 35 Table of Contents On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. We are considering launching a local advertising campaign to seek out other buildings in the local area that we can acquire and from which we can receive revenue for rents charged. Our current capital and revenues are insufficient to fund such marketing. If we choose to launch such a campaign, we will require substantially more capital. If necessary, we will raise this capital through an additional stock offering. However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future, if at all.If we are unable to raise additional capital, our growth potential will be adversely affected and we will have to significantly modify our plans. For example, if we unable to raise sufficient capital to develop our business plan, we may need to: § Seek projects that are less in value or that may be projected to be less profitable § Seek smaller projects, which are less capital intensive, in lieu of larger projects or § Seek projects that are outside our immediate area to generate some revenue for us. Demand for our rental services will be dependent on, among other things, market acceptance of our services, the real estate market in general and general economic conditions, which are cyclical in nature.Inasmuch as a major portion of our activities is the receipt of rents from residential properties, our business operations may be adversely affected by our competitors and prolonged recession periods. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We operate a small real estate rental business in the Springfield, Massachusetts area. We plan to strengthen our position in this market. ITEM 18.DESCRIPTION OF PROPERTY We do not own any property for the use of administration nor do we have any contracts or options to acquire any property in the future for such use.Presently, we are operating out of offices located at 2341 Boston Road in Wilbraham, Massachusetts, which is one office unit in a commercial office business complex.We occupy approximately 500 square feet. This space is adequate for our present and our planned future operations. We pay no rent for use of this space.In addition we have no written agreement or formal arrangement pertaining to the use of this space. We have no current plans to occupy other or additional office space. Location and Description We currently own a 3-story apartment building in Chicopee, Massachusetts, located at 84-86 Cochran Street.The building is divided into three rentable units, and is currently occupied by three tenants.Aggregate gross rental income from these three tenants is approximately $2,400 per month. (rounded upwards). 36 Table of Contents Investment Policies Our policy is to actively pursue the acquisition of real estate for investment income and appreciation in property value. We intend to place an emphasis on acquiring residential rental property which management feels may be undervalued based on the current value trends in a high-demand market.We have established networking relationships in the local area from whom we get information on properties that will be coming on the market.These relationships, along with our many years of experience in the real estate and the local market, give us a slight competitive advantage in that we have fewer rival bidders for the properties that we learn about from our network sources. Our policy will be to focus primarily on favorable terms of financing and potential return on capital. We are committed to not overpaying for properties and intend to look for residential rental properties that can be purchased for less than fair market value. hawse have no present intention to invest in first or second mortgages, securities of companies primarily engaged in real estate activities, or interests in real estate investment trusts or real estate limited partnerships. However, our board of directors is not precluded in the future from participating in such investments. We currently have no limitations on the percentage of assets which may be invested in any oneor the type of securities or investments it may buy. However, the board of directors in its discretion may set policies without a vote of our securities holders regarding the percentage of assets which may be invested in any one investment, or type of investment. Our current policy is to evaluate each investment based on the potential capital return to us on a relatively short-term basis.Furthermore, we do not plan to enter into the business of originating, servicing or warehousing mortgages or deeds of trust, except as may be incidental to its primary purpose of acquiring and renting real estate. Description of Real Estate and Operating Data Our primary asset is the three-story apartment building located at 84-86 Cochran Street in Chicopee, Massachusetts.We paid $100 cash and assumed Duane Bennett’s obligations under a mortgage and note in order to obtain the property.As of December 31, 2006, the mortgage and note had been paid down to $68,144.The building is divided into three rentable spaces, three of which are currently rented.We believe that the property's current fair market value is at least equal to the purchase price.Please refer to the notes to the attached financial statements on pages 47-55 for more detailed information regarding leases and mortgages. 84 Cochran Street is zoned as residential property.It is a three-family residential building with three bathrooms and ten bedrooms. It was built in 1920 and it is in excellent condition because of continuous renovations between the years of 2003 to 2006.The property is approximately 3,528 square feet with a combined building and lot total area of 6,360 square feet.As of the date of this document, there are no plans for further renovations or improvements to the property. As of December 31, 2006, we had three lease agreements in place for the building, two have expired, one in November 2001 and other in February 2005, and third will expire on April 30, 2007.The expired leases are now considered month-to-month leases. 37 Table of Contents The leases are managed by Lessard Property Management, Inc. on our behalf. The average effective annual rental per unit is $9,480 per unit, per year. The three leases on the property cover a combined total area of 3,528 square feet, representing a combined annual rental of $28,440, which represents 100% of the property’s gross annual rentals. None of the individual leases are with related parties, but all are unrelated third parties.We have not reported the details of the individual leases, because they are in the names of private individuals. Lessard Property Management has a contract with us to manage these leases, and their fee for doing so is 8% of the collected rent, or $150 per project, whichever is greater. Of the existing three tenants, all occupy more than 10% of the available space in the building.The nature of the business of each of these tenants and the principal provisions of their leases are outlined as follows: all are residential leases for individuals or families, for monthly rent, according to the usual terms for residential lease agreements. The building is located in the city of Chicopee, which lies on the outskirts of the Springfield, Massachusetts urban area, located in the Pioneer Valley near the intersection of U.S. Interstates 90 (the Massachusetts Turnpike) and 91. Interstate 90 is the major east-west highway crossing Massachusetts. Interstate 91 is the major north-south highway that runs directly through the heart of New England. Chicopee is located approximately 90 miles west of Boston, Massachusetts, 70 miles southeast of Albany, New York and 30 miles north of Hartford, Connecticut.Chicopee is located in Hampden County, Massachusetts, whose estimated 1996 population was 441,280. We are claiming a federal tax basis of $132,600 and depreciating the property over a 27.5-year period, using the straight-line method of depreciation for book purposes and the MACRS method for IRS purposes, representing an annualized rate of 3.63%. We are of the opinion that the building is adequately covered by insurance. ITEM 19. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND CORPORATE GOVERNANCE We believe that all prior related party transactions have been entered into upon terms no less favorable to us than those have that could be obtained from unaffiliated third parties. Our reasonable belief of fair value is based upon proximate similar transactions with third parties or attempts to obtain the consideration from third parties. All ongoing and future transactions with such persons, including any loans or compensation to such persons, will be approved by a majority of disinterested members of the Board of Directors. 38 Table of Contents We have three independent Directors as follows and the following transactions after the below table have been approved by them: Name Age Position Phil Guazzaloca 42 President Karol Kapinos 42 Director Duane Bennett 47 Director A director is deemed "independent" under the NASDAQ Rule 4200 definition if he or she is not an officer or employee of our company and has no relationship with us that would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. On June 12, 2003, our director Duane Bennett transferred ownership in the three-story apartment building located at 84-86 Cochran Street from himself, personally, to Moixa Second Corporation, in exchange for $100 cash and for Moixa Second’s assumption of his obligations of payment under the mortgage and note. Mr. Bennett has retained personal liability under the note while we also maintain corporate liability to the bank.Management has determined that Moixa’s share of the loan is thirty-nine percent (39%) based on relative sales values of the two properties. Mr. Bennett and we are liable for the entire balance and would have to pay the entire balance if the Mr. Bennett failed to pay its sixty-one percent (61%) portion. Although the corporation is currently paying the obligations under the note, in the event of a default, Mr. Bennett and we would ultimately be responsible. The property was purchased for $340,000 (in total for both entities, or $132,400 for our 39% share thereof) and the current fair market value is $350,000 in total or $136,500 representing our 39% share thereof. In 2003, we(originally with Duane Bennett,but orally assignedto us and a related party through common directorship) obtained a mortgage with Chicopee Bank.The original loan amount was $272,000, which is split between the related party and us.We carry 39% of the outstanding balance.The total outstanding balance as of December 31, 2006 was $199,449 of which our amount was $77,785.Also, there was a $40,000 note payable issued in 2003, but it was paid off in 2005 by DuaneBennett. There have been no large principal amounts made, just the ones that are part of the monthly payment. In Exhibit 10.3, it is noted that the $272,000 original loan amount mentioned in the above paragraph covered two properties – 80 Cochran Street and 84-86 Cochran Street. The payment of $68,000, which represents the difference between the $340,000 purchase price and $272,000 amount of the loan, was paid for by Mr. Bennett. Of the total purchase price of $340,000, we allocated 39% or $132,600 to our balance sheet as rental property based upon the relative sales values of both locations. The purchase price of the rental property was financed with a $272,000 loan from Chicopee Bank and 39% of this amount, or $106,080 was allocated to our balance sheet. Note G to our audited financial statements herein indicates that the above-mentioned loan secured by 84-86 Cochran Street may cover more than one property because of the related party transaction we have concerning this property. We could be held liable for the entire balance and would have to pay the entire balance if the related party failed to pay its sixty-one percent (61%) portion. Our basis and methodology for the above mentioned debt allocation is the relative fair market value between our property and the related party property represented by the cost allocation of the two properties in the same ratio. 39 Table of Contents It is hereby noted that Northeast Nominee Trust owns a majority of our stock. The Northeast Nominee Trust is a Federal Reporting Family Trust with Federal ID#05-614-1009. The beneficiaries to the trust are the Bennett Children, Adam, Mary, Emily and Nellie. No one else related to us has a relation with the Northeast Nominee Trust. On August 27, 2004, we entered into a Consulting Services Agreement with Greentree Financial Group, Inc. Under the terms of the agreement, Greentree Financial Group, Inc. has agreed to use its best efforts to assist us in registering our stock with the SEC and having our common stock publicly traded.In exchange for the following services, we have paid Greentree Financial Group, Inc., 700,000 shares of our common stock and $25,000 for: · Assistance with the preparation of our Form SB-2 registration statement; · State Blue-Sky compliance; · Selection of an independent stock transfer agent; and · EDGAR services The shares issued were valued at the estimated value for the services received, which was $70,000, or $.10 per share. On June 20, 2004, we issued 1,000 shares to our founder and director Duane Bennett, in exchange for $1,000 in cash.On July 3, 2004, we forward split our common stock 10,000 for 1. As a result, Mr. Bennett’s 1,000 shares were exchanged for 10,000,000 of our common shares.We relied on the exemption provided in Section 4(6) of the Securities Act of 1933, as amended.This exemption is based on the fact that Mr. Bennett was an accredited investor as defined in Rule 501(a)(4) promulgated under the Securities Act, by virtue of his being a director of the Company. On January 30, 2005, we issued 2,500,000 shares to the Northeast Nominee Trust, of which our founder and director Duane Bennett is the sole trustee, in exchange for his oral release of all of his claims to ownership of Moixa First Corporation (a Massachusetts corporation), thereby ensuring that we are the sole 100% owners of Moixa First Corporation, which owns 100% of Moixa Second Corporation, which in turn owns our sole rental property.The claims released were all of Mr. Bennett’s claims to Moixa First Corporation's name and its business.These shares were valued at par value of $.001 per share. The transaction was very difficult to assign a value to because Moixa First Corporation had no trading market for its stock, was relatively new, was only held by one person, and had a negative shareholder equity at the time; moreover, the transaction was a relatively minor reorganization.We relied on the exemption provided in Section 4(6) of the Securities Act of 1933, as amended.This exemption is based on the fact that Mr. Bennett was an accredited investor as defined in Rule 501(a) (4) promulgated under the Securities Act, by virtue of his being our director. On February 15, 2005, we issued 25,000 shares to Lessard Property Management, Inc. in exchange for their consent to continue service according to the rights and obligations under their property management agreement with Duane Bennett dated August 27, 2003.These shares were valued at par value of $.001 per share. The share value was arrived at based on the facts that we had no trading market for its stock, was relatively new, and had negative shareholder equity at the time of issuance. We relied on exemptions provided by Section 4(2) of the Securities Act of 1933, as amended. We made this offering based on the following facts: (1) the issuance was an isolated private transaction which did not involve a public offering; (2) there was only one offeree, (3) the offeree has agreed to the imposition of a restrictive legend on the face of the stock certificate representing its shares, to the effect that it will not resell the stock unless its shares are registered or an exemption from registration is available; (4) the offeree was a sophisticated investor familiar with us and stock-based transactions; (5) there were no subsequent or contemporaneous public offerings of the stock; (6) the stock was not broken down into smaller denominations; and (7) the negotiations for the sale of the stock took place directly between the offeree and our management. 40 Table of Contents On February 24, 2005, we issued a total of 480,000 common shares to three individuals, as follows: our President, Phil Guazzaloca, 150,000 shares; our director, Duane Bennett, 180,000 shares; and our director, Karol Kapinos, 150,000 shares.These shares were issued in exchange for their services as our managementThese shares were valued at par value of $.001 per share.The share value was arrived at based on the facts that we had no trading market for its stock, was relatively new, and had negative shareholder equity at the time of issuance. We relied on the exemption provided in Section 4(6) of the Securities Act of 1933, as amended. This exemption is based on the facts that Mr. Guazzaloca, Mr. Bennett, and Mr. Kapinos were all accredited investors as defined in Rule 501(a)(4) promulgated under the Securities Act, by virtue of their being our officers and/or directors. ITEM 20. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market Information. Our common stock is not traded on any exchange. We plan to eventually seek listing on the over-the-counter Bulletin Board.We cannot guarantee that we will obtain a listing.Although we plan to obtain a market maker for our securities, our management has not yet discussed market making with any market maker or broker dealer. There is no trading activity in our securities, and there can be no assurance that a regular trading market for our common stock will ever be developed, or if developed, will be sustained. A shareholder in all likelihood, therefore, will not be able to resell their securities should he or she desire to do when eligible for public resales. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops.We have no plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in any of our securities. Agreements to Register. Not applicable. Holders. As of September 14, 2007, there were 56 holders of record of our common stock. Shares Eligible for Future Sale. Upon effectiveness of this registration statement, the 1,155,000 shares of common stock registered in this offering will be freely tradable without restrictions under the Securities Act of 1933, except for any shares held by our "affiliates," which will be restricted by the resale limitations of Rule 144 under the Securities Act of 1933. In general, under Rule 144 as currently in effect, any of our affiliates and any person or persons whose sales are aggregated with our affiliates, who has beneficially owned his or her restricted shares for at least one year, may be entitled to sell in the open market within any three-month period a number of shares of common stock that does not exceed the greater of (i) 1% of the then outstanding shares of our common stock, or (ii) the average weekly trading volume in the common stock during the four calendar weeks preceding such sale. Sales under Rule 144 are also affected by limitations on manner of sale, notice requirements, and availability of current public information about us. Non-affiliates, who have held their restricted shares for two years may be entitled to sell their shares under Rule 144 without regard to any of the above limitations, provided they have not been affiliates for the three months preceding such sale. 41 Table of Contents Further, Rule 144A as currently in effect, in general, permits unlimited resales of restricted securities of any issuer provided that the purchaser is an institution that owns and invests on a discretionary basis at least $100 million in securities or is a registered broker-dealer that owns and invests $10 million in securities. Rule 144A allows our existing stockholders to sell their shares of common stock to such institutions and registered broker-dealers without regard to any volume or other restrictions. Unlike under Rule 144, restricted securities sold under Rule 144A to non-affiliates do not lose their status as restricted securities. The availability for sale of substantial amounts of common stock under Rule 144 could adversely affect prevailing market prices for our securities. Dividends. We have not declared any cash dividends on our common stock since our inception and do not anticipate paying such dividends in the foreseeable future.We plan to retain any future earnings for use in our business.Any decisions as to future payment of dividends will depend on our earnings and financial position and such other factors, as the Board of Directors deems relevant. The 1,155,000 of common stock registered in this offering will be freely tradable without restrictions under the Securities Act of 1933, except for any shares held by our “affiliates”, which will be restricted by the resale limitations of Rule 144 under the Securities Act of 1933. Dividend Policy. All shares of common stock are entitled to participate proportionally in dividends if our Board of Directors declares them out of the funds legally available. These dividends may be paid in cash, property or additional shares of common stock.We have not paid any dividends since our inception and presently anticipate that all earnings, if any, will be retained for development of our business. Any future dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Our Shares are "Penny Stocks" within the Meaning of the Securities Exchange Act of 1934 Our common shares are "penny stocks" within the definition of that term as contained in the Securities Exchange Act of 1934, which generally refers to equity securities with a price of less than $5.00.Our shares will therefore be subject to rules that impose sales practice and disclosure requirements on certain broker-dealers who engage in certain transactions involving a penny stock. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or "accredited investor" must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt.Generally, an individual with a net worth in excess of $1,000,000 or annual income exceeding $200,000 individually or $300,000 together with his or her spouse is considered an accredited investor. In addition, unless the broker-dealer or the transaction is otherwise exempt, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission relating to the penny stock market.A broker-dealer is also required to disclose commissions payable to the broker-dealer and the Registered Representative and current bid and offer quotations for the securities.In addition a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account, the account’s value and information regarding the limited market in penny stocks.As a result of these regulations, the ability of broker-dealers to sell our stock may affect the ability of Selling Security Holders or other holders to sell their shares in the secondary market.In addition, the penny stock rules generally require that prior to a transaction in a penny stock, the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. 42 Table of Contents These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. These additional sales practice and disclosure requirements could impede the sale of our securities, if our securities become publicly traded. In addition, the liquidity for our securities may be adversely affected, with concomitant adverse affects on the price of our securities. Our shares will be subject to such penny stock rules and our shareholders will probably find it difficult to sell their securities. ITEM 21.EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE*** Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non- Equity Incentive Plan Compen- sation ($) Nonquali- fied Deferred Compensa- tion Earnings ($) All Other Compensa- tion ($) Total ($) Phil Guazzaloca,* President 2006 2005 2004 2003 0 0 0 0 0 0 0 0 0 **150 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 150 0 0 ***We have not entered into any other employment agreements with our employees, Officers or Directors. We have no standard arrangements to compensate our directors for their services to us. ** The value of the stock for the fiscal year ending December 2006 is $150, equal to the stock’s par value since there was no market for the securities. *Mr. Guazzaloca holds 150,000 restricted shares. 43 Table of Contents ITEM 22.FINANCIAL STATEMENTS MOIXA III, INC. CONSOLIDATED BALANCE SHEETUNAUDITED AS OF JUNE 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,130 Accounts receivable 1,195 TOTAL CURRENT ASSETS 2,325 PROPERTY AND EQUIPMENT Rental properties 132,600 Accumulated depreciation (18,107 ) NET FIXED ASSETS 114,493 TOTAL ASSETS $ 116,818 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and other current liabilities $ 6,321 Mortgage payablecurrent portion 9,500 TOTAL CURRENT LIABILITIES 15,821 LONG-TERM LIABILITIES Mortgage payable 63,500 TOTAL LIABILITIES 79,321 Stockholders' Equity Common stock ($.001 par value, 50,000,000 shares authorized: 14,235,000 issued and outstanding at June 30, 2007) 14,235 Common stock to be distributed 800 Additional paid in capital 240,970 Retained deficit (209,508 ) Receivable from the sale of stock to officer (9,000 ) TOTAL STOCKHOLDERS' EQUITY 37,497 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 116,818 The accompanying notes are an integral part of these consolidated financial statements. 44 Table of Contents MOIXA III, INC. CONSOLIDATED STATEMENTS OF OPERATIONSUNAUDITED FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 AND 2006 For the Three Months For the Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 REVENUES: Rental income $ 6,994 $ 6,118 $ 14,125 $ 11,905 Other income - - 17 - TOTAL REVENUE $ 6,994 $ 6,118 $ 14,142 $ 11,905 EXPENSES: General and administrative 12,004 6,376 18,053 12,939 TOTAL EXPENSES 12,004 6,376 18,053 12,939 OPERATING (LOSS) (5,010 ) (258 ) (3,911 ) (1,034 ) Interest (1,105 ) (1,094 ) (2,218 ) (2,184 ) NET (LOSS) $ (6,115 ) $ (1,352 ) $ (6,129 ) $ (3,218 ) Basic income (loss) per share $ * $ * $ * $ * Fully diluted income (loss) per share $ * $ * $ * $ * Weighted average shares outstanding 14,235,000 14,235,000 14,235,000 14,235,000 * less than $.01 per share. The accompanying notes are an integral part of these consolidated financial statements. 45 Table of Contents MOIXA III, INC. CONSOLIDATED STATEMENTS OF CASH FLOWSUNAUDITED FOR THE SIX MONTHS ENDED JUNE 30, 2 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (6,129 ) $ (3,218 ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities Depreciation 2,314 2,438 Other - 1,500 Decrease in accounts receivable 439 189 Increase in accounts payable and other current liabilities 1,691 2,779 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (1,685 ) 3,688 CASH FLOWS FROM FINANCING ACTIVITIES: Principal repayments of mortgages payable (4,785 ) (3,718 ) Contribution of capital from majority shareholder 7,600 - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 2,815 (3,718 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 1,130 (30 ) CASH AND CASH EQUIVALENTS: BEGINNING OF THE PERIOD - 80 END OF THE PERIOD $ 1,130 $ 50 The accompanying notes are an integral part of these consolidated financial statements. 46 Table of Contents MOIXA III, INC. AND SUBSIDIARIES Condensed Notes To Financial Statements June 30, 2007 (Unaudited) NOTE 1 - BASIS OF PRESENTATION The financial statements of Moxia III, Inc. (the "Company"), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should only be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company included herein. Interim Financial Information The unaudited interim financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position, results of operations and cash flows as at June 30, 2007, and 2006, have been included. Readers of these financial statements should note that the interim results for the three and six month periods ended June 30, 2007 and 2006 are not necessarily indicative of the results that may be expected for the fiscal year as a whole. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Background— Moixa III, Inc. (“The Company”) was organized under the laws of the State of Nevada in September 2004 as a C-Corporation. Moixa III, Inc. owns 100% of Moixa First Corporation, a Massachusetts corporation, which owns 100% of its subsidiary, Moixa Second Corporation, also a Massachusetts corporation, which in turn owns its rental property. Our purpose is to buy, sell, rent, and improve any and all aspects of real estate. We currently own one building in Chicopee, Massachusetts. Basis of Presentation - The financial statements included herein include the amounts of Moxia III, Inc. prepared under the accrual basis of accounting. Cash and Cash Equivalents—For purposes of the Statement of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Management's Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 47 Table of Contents MOIXA III, INC. AND SUBSIDIARIES Condensed Notes To Financial Statements June 30, 2007 (Unaudited) NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Revenue Recognition— Our revenue is derived from rental income. As lessor, we retain substantially all the risks and benefits of residential property ownership and account for our leases with tenants as operating leases. Minimum rent from the income producing residential property is recognized on a straight-line basis over the terms of the respective leases and includes amortization of deferred revenue resulting from acquired leases and the amortization of lease inducements, if applicable. The term of each residential lease is based on the period during which a tenant has control of the residential unit. Judgment is required to determine when a tenant takes control of the residential unit, and accordingly when to commence the recognition of rent. The recognition of rental income begins at the date the tenant has control of the unit. Comprehensive Income (Loss)— We adopted Financial Accounting Standards Board Statement of Financial Accounting Standards (SFAS) No. 130, “Reporting Comprehensive Income”, which establishes standards for the reporting and display of comprehensive income and its components in the financial statements. There were no items of comprehensive income (loss) applicable to us during the periods covered in the financial statements. Loss per Common Share—Statement of Financial Accounting Standard (SFAS) No. 128 requires dual presentation of basic and diluted earnings per share (EPS) with a reconciliation of the numerator and denominator of the EPS computations. Basic earnings per share amounts are based on the weighted average shares of common stock outstanding. If applicable, diluted earnings per share would assume the conversion, exercise or issuance of all potential common stock instruments such as options, warrants and convertible securities, unless the effect is to reduce a loss or increase earnings per share. Accordingly, this presentation has been adopted for the period presented. There were no adjustments required to net loss for the period presented in the computation of diluted earnings per share. Income Taxes—Income taxes are provided in accordance with Statement of Financial Accounting Standards (SFAS) No. 109, “Accounting for Income Taxes.”A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss-carryforwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, and some portion or the entire deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Fair Value of Financial Instruments—The carrying amounts reported in the balance sheet for cash, accounts receivable, fixed assets, accounts payable, other current liabilities and mortgage payable approximate fair value based on the short-term maturity of these instruments. 48 Table of Contents MOIXA III, INC. AND SUBSIDIARIES Condensed Notes To Financial Statements June 30, 2007 (Unaudited) NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Accounts Receivable—Accounts deemed uncollectible are written off in the year they become uncollectible. Impairment of Long-Lived Assets—In accordance with SFAS No. 144, we review and evaluate our long-lived assets for impairment whenever events or changes in circumstances indicate that their net book value may not be recoverable. When such factors and circumstances exist, including those noted above, we compare the assets’ carrying amounts against the estimated undiscounted cash flows to be generated by those assets over their estimated useful lives. If the carrying amounts are greater than the undiscounted cash flows, the fair values of those assets are estimated by discounting the projected cash flows. Any excess of the carrying amounts over the fair values are recorded as impairments in that fiscal period. Rental Operations—In accordance with SFAS 67, "Accounting for Costs and Initial Rental Operations of Real Estate Projects",costs incurred to sell real estate projects, if they ever occur,are capitalized if those costs are recoverable from the sale of the real estate project and are incurred for tangible assets that are used throughout the selling period to aid in the sale of the project. Wecould perform construction management services in the future for both re-development activities and tenant construction. These fees are considered incremental to the construction effort and will be capitalized as incurred in accordance with
